Exhibit 10.1

EXECUTION VERSION

PURCHASE AND SALE AGREEMENT

ENDURING RESOURCES, LLC,

MUSTANG DRILLING, INC. and

MINDEN GATHERING SERVICES, LLC

(“Seller”)

and

CABOT OIL & GAS CORPORATION

(“Buyer”)

June 3, 2008



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

TABLE OF CONTENTS

 

ARTICLE 1

  

DEFINITIONS

   1

ARTICLE 2

  

SALE AND PURCHASE OF PROPERTIES

   8

2.1

  

Properties

   8

2.2

  

Excluded Properties

   10

ARTICLE 3

  

PURCHASE PRICE

   10

3.1.

  

Purchase Price

   10

3.2.

  

Earnest Money

   10

ARTICLE 4

  

ADJUSTMENTS TO PURCHASE PRICE

   10

4.1.

  

Increases in Purchase Price

   10

4.2.

  

Decreases in Purchase Price

   11

ARTICLE 5

  

REPRESENTATIONS AND WARRANTIES OF SELLER

   12

5.1.

  

Enduring

   12

5.2.

  

Mustang

   12

5.3.

  

Minden

   13

5.4.

  

Seller

   14

ARTICLE 6

  

REPRESENTATIONS AND WARRANTIES OF BUYER

   17

6.1.

  

Organization

   17

6.2.

  

Authority

   17

6.3.

  

No Conflicts

   17

6.4.

  

Enforceability

   18

6.5.

  

Basis of Buyer’s Decision; Property Review

   18

6.6.

  

Buyer’s Experience and Counsel

   18

6.7.

  

Closing Funds

   18

6.8.

  

No Further Distribution

   18

6.9.

  

Buyer’s Ability to Take Title

   19

6.10.

  

Buyer’s Ability to Operate

   19

6.11.

  

Finder’s Fees

   19

ARTICLE 7

  

COVENANTS OF SELLER

   19

7.1.

  

Conduct of Business Pending Closing

   19

7.2.

  

Access

   20

7.3.

  

Satisfaction of Conditions

   20

7.4.

  

Non-Solicitation

   20

 

i



--------------------------------------------------------------------------------

7.5.

  

Non-compete

   21

7.6.

  

Consent Requirements

   21

7.7.

  

Transition Services

   22

7.8.

  

Financial Statements

   22

7.9

  

Receivership Proceedings

   23

7.10

  

Drilling Contracts

   24

ARTICLE 8

  

COVENANTS OF BUYER

   24

8.1.

  

Satisfaction of Conditions

   24

ARTICLE 9

  

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

   24

9.1.

  

Representations and Warranties

   24

9.2.

  

Covenants

   24

9.3.

  

No Litigation

   24

ARTICLE 10

  

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

   24

10.1.

  

Representations and Warranties

   24

10.2.

  

Covenants

   25

10.3.

  

No Litigation

   25

10.4.

  

Consents

   25

10.5.

  

Release of Liens

   25

ARTICLE 11

  

TITLE MATTERS

   25

11.1.

  

Title Defect Notice

   25

11.2.

  

Determination of Title Defects and Defect Values

   25

11.3.

  

Calculation of Defect Value

   26

11.4.

  

Properties Subject to Title Defects

   26

11.5.

  

Purchase Price Adjustment for Title Benefits

   27

ARTICLE 12

  

ENVIRONMENTAL MATTERS

   27

12.1.

  

Presence of Wastes, NORM, Hazardous Substances and Asbestos

   27

12.2.

  

Environmental Assessment

   28

12.3.

  

Notice of Adverse Environment Conditions

   28

12.4.

  

Determination of Adverse Environmental Conditions and Remediation Values

   28

12.5.

  

Properties Subject to Adverse Environmental Conditions

   29

ARTICLE 13

  

SUSPENSE FUNDS HELD BY SELLER

   30

13.1.

  

Suspense Funds Held By Seller

   30

 

ii



--------------------------------------------------------------------------------

ARTICLE 14

  

CLOSING

   30

14.1.

  

The Closing

   30

14.2.

  

Closing Statement

   30

14.3.

  

Closing Deliveries

   30

14.4.

  

Effect of Closing

   31

ARTICLE 15

  

POST-CLOSING ADJUSTMENTS

   32

15.1.

  

Final Settlement Statement

   32

15.2.

  

Arbitration

   32

15.3.

  

Payment of Final Purchase Price

   32

ARTICLE 16

  

ALLOCATION OF RISK

   33

16.1.

  

Seller’s Indemnity

   33

16.2.

  

Limitations on Seller’s Indemnity

   34

16.3.

  

Buyer’s Indemnity

   34

16.4.

  

Assumption by Buyer

   34

16.5.

  

Limitations of Warranties

   35

16.6.

  

Third Party Claims

   36

ARTICLE 17

  

RISK OF LOSS

   37

17.1.

  

Casualty Loss

   37

17.2.

  

Buyer’s Risk of Loss

   37

ARTICLE 18

  

TERMINATION AND REMEDIES

   37

18.1.

  

Termination

   37

18.2.

  

Effect of Termination

   38

ARTICLE 19

  

ADDITIONAL COVENANTS

   39

19.1.

  

Further Assurances

   39

19.2.

  

Access to Records by Seller

   39

19.3.

  

Use of Seller’s Name

   39

19.4.

  

Seller’s Employees

   39

19.5.

  

Ad Valorem Tax Proration

   39

19.6.

  

Public Announcements

   40

ARTICLE 20

  

MISCELLANEOUS

   40

20.1.

  

Notice

   40

20.2.

  

Governing Law

   41

20.3.

  

Assignment

   41

20.4.

  

Entire Agreement

   41

20.5.

  

Amendment; Waiver

   41

20.6.

  

Severability

   41

20.7.

  

Construction

   41

 

iii



--------------------------------------------------------------------------------

20.8.

  

Confidentiality

   42

20.9.

  

Headings

   42

20.10.

  

Counterparts

   42

20.11.

  

Expenses, Fees and Taxes

   42

20.12.

  

Tax-Deferred Exchange Option

   42

20.13.

  

Relationship Between Seller

   43

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules:

Exhibit A:

  

Leases

Exhibit B:

  

Units and Wells

Exhibit C:

  

Excluded Properties

Exhibit D:

  

Form of Assignment

Schedule 1.1

  

Minden Gas Gathering System

Schedule 1.2

  

Receivership Proceedings

Schedule 2.1.3

  

Contracts

Schedule 2.1.4

  

Easements

Schedule 5.4.1

  

Material Contracts

Schedule 5.4.2

  

Preferential Purchase Rights / Consents

Schedule 5.4.3

  

Litigation and Claims

Schedule 5.4.5

  

Sale Contracts

Schedule 5.4.7

  

Imbalances

Schedule 5.4.10

  

Payout Balances

Schedule 5.4.13

  

Disputed Costs and Expenses

Schedule 5.4.14

  

Outstanding Obligations

Schedule 5.4.19

  

Insurance

Schedule 5.4.21

  

Environmental Matters

Schedule 5.4.23

  

Suspense Amounts

Schedule 7.1

  

Certain Operations

Schedule 7.2

  

Confidential Matters

Schedule 7.5

  

Restricted Area

 

v



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (“Agreement”) is made and entered into on
June 3, 2008, by and among Enduring Resources, LLC, a Delaware limited liability
company (“Enduring”), Mustang Drilling, Inc., a Texas corporation (“Mustang”),
Minden Gathering Services, LLC, a Texas limited liability company (“Minden”, and
together with Enduring and Mustang, “Seller”) and Cabot Oil & Gas Corporation, a
Delaware corporation (“Buyer,” and together with Seller, the “Parties”).

ARTICLE 1

DEFINITIONS

“Acquiror” is defined in Section 7.5.

“Adverse Environmental Condition” means any contamination or condition exceeding
regulatory limits and not otherwise authorized by permit or Law, resulting from
any discharge, release, production, storage, treatment, seepage, escape,
leakage, emission, emptying, leaching or any other activities on, in or from any
Property, or the migration or transportation from other lands to any Property,
of any Hazardous Materials that require Remediation at the Effective Time
pursuant to any current federal, state or local Laws, including, but not limited
to, the Environmental Laws, or that require Remediation under the terms of any
Leases.

“Adverse Environmental Condition Notice” is defined in Section 12.3.

“Adverse Environmental Condition Removal” is defined in Section 12.5.3.

“Agreement” is defined in the preamble.

“Allocated Value” with respect to any Property means the value allocated to
Seller’s interest in such Property as set forth on Exhibit B.

“Assignment” is defined in Section 14.3.1.

“Audited Financial Statements” is defined in Section 7.8.3.

“Auditor” is defined in Section 7.8.2.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banks in Denver, Colorado, are generally authorized or
obligated, by Law or executive order, to close.

“Buyer” is defined in the preamble.

“Buyer Group” means Buyer, its affiliates and its and their respective
employees, officers, directors, attorneys, agents and representatives.

“Buyer’s Suspense Amounts” is defined in Section 13.1.

 

1



--------------------------------------------------------------------------------

“Casualty Loss” is defined in Section 17.1.

“Claim” means any loss, cost or expense (including reasonable attorneys’ fees,
experts’ fees and court costs), damage, obligation, claim, liability or cause of
action caused by, relating to or arising out of any lawsuit, regulatory or
administrative action whose basis is the violation of any Law.

“Closing” is defined in Section 14.1.

“Closing Date” is defined in Section 14.1.

“Confidentiality Agreement” means the confidentiality agreement between Enduring
and Buyer dated April 15, 2008.

“Contracts” is defined in Section 2.1.3.

“Cure Deadline” is defined in Section 11.4.1.

“Data” is defined in Section 7.2.

“Defect Notification Deadline” means 5:00 p.m., Denver, Colorado time, on
July 18, 2008; provided, however, by notice to Seller given not later than
July 11, 2008, Buyer may extend the Defect Notification Deadline until not later
than August 4, 2008 (in which event, the Closing Date will be deferred by the
number of days by which the Defect Notification Deadline is extended beyond
July 18, 2008, and all subsequent dates and required activities having reference
to the Closing Date shall be correspondingly extended) if Buyer has theretofore
used its reasonable efforts, appropriate in the circumstances, to complete its
title due diligence, but in good faith believes that as of the date such notice
is given that it will not be able to complete such due diligence on or before
July 18, 2008.

“Defect Value” means, with respect to each Property that is subject to a Title
Defect, the lesser of (a) the Allocated Value of the Property subject to the
Title Defect and (b) the amount determined in accordance with Section 11.3 with
respect to the Title Defect.

“Deposit” is defined in Section 3.2.

“Drilling Contract” is defined in Section 7.10.

“Easements” is defined in Section 2.1.4.

“Effective Time” is defined in Section 2.1.

“Enduring” is defined in the preamble.

“Environmental Laws” means all applicable Laws concerning or relating to the
pollution or protection of the environment, including the Clean Air Act, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Federal Water Pollution Control Act, the Safe Drinking Water
Act, the Toxic Substance Control Act, the

 

2



--------------------------------------------------------------------------------

Hazardous and Solid Waste Amendments Act of 1984, the Superfund Amendments and
Reauthorization Act of 1986, the Hazardous Materials Transportation Act, the
Clean Water Act, the National Environmental Policy Act, the Endangered Species
Act, the Fish and Wildlife Coordination Act, the National Historic Preservation
Act and the Oil Pollution Act of 1990, as such Laws may be amended from time to
time and all regulations, orders, rulings, directives, requirements and
ordinances promulgated thereunder.

“Environmental Liabilities” means any and all liabilities, responsibilities,
claims, suits, damages, costs (including remedial, removal, response, abatement,
clean-up, investigative or monitoring costs and any other related costs and
expenses), other causes of action, damages, settlements, expenses, charges,
assessments, liens, penalties, fines, pre-judgment and post-judgment interest,
attorneys’ fees and other legal fees (i) pursuant to any agreement, order,
notice or responsibility, directive (including directives embodied in
Environmental Laws), injunction, judgment or similar documents (including
settlements) arising out of or in connection with any Environmental Laws, or
(ii) pursuant to any claim by a governmental authority or other person for
personal injury, property damage, damage to natural resources, Remediation or
payment or reimbursement of Remediation costs incurred or expended by a
governmental authority or person pursuant to common law or statute.

“Environmental Permits” means any permits, licenses, authorizations,
registrations, consents or approvals granted or issued by any governmental
authority or otherwise required under applicable Environmental Laws.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations of the SEC promulgated thereunder.

“Excluded Properties” is defined in Section 2.2.

“Facilities” is defined in Section 2.1.2.

“Final Settlement Statement” is defined in Section 15.1.

“Financial Statements” is defined in Section 7.8.1.

“Good and Defensible Title” means such record title to the Properties that
(i) (a) entitles Seller to receive and retain, without suspension, reduction, or
termination, not less than the Net Revenue Interest in all Hydrocarbons produced
from the Wells and units described in Exhibit B through plugging, abandonment or
salvage of the Wells described in Exhibit B or the Wells or wells to be drilled
in such units, and (b) obligates Seller to bear the costs and expenses
attributable to the maintenance, development and operation of the Wells and
units described in Exhibit B through plugging, abandonment and salvage of the
Wells described in Exhibit B or the Wells or wells to be drilled in such units
of not more than the Working Interest in the Wells and units as set forth in
Exhibit B (unless there is a corresponding increase in the Net Revenue Interest)
and (ii) is free and clear of all liens and encumbrances, except for Permitted
Encumbrances.

 

3



--------------------------------------------------------------------------------

“Hazardous Materials” means wastes, pollutants, contaminants, hazardous
materials, hazardous wastes and any other materials or substances subject to
regulation relating to the protection of the environment, human health, or
worker safety.

“Hydrocarbons” means oil, gas, natural gas liquids, condensate and related
hydrocarbons.

“Indemnified Party” is defined in Section 16.6.

“Indemnitor” is defined in Section 16.6.

“Lands” is defined in Section 2.1.1.

“Laws” is defined in Section 5.4.6.

“Leases” is defined in Section 2.1.1.

“Loss” means all damages, losses, liabilities, obligations, payments, amounts
paid in settlement, fines, penalties, costs (including reasonable fees and
expenses of attorneys, accountants and other professional advisors, as well as
of expert witnesses, and other costs of investigation, preparation and
litigation in connection with any pleading, claim, demand or other action) of
any kind or nature whatsoever, whether known or unknown, contingent or vested,
or matured or unmatured.

“Material Adverse Effect” means a material adverse effect on the (i) ownership,
use or value of the Properties taken as a whole or (ii) ability of Seller to
consummate the transactions contemplated by this Agreement.

“Material Contracts” is defined in Section 5.4.1.

“Minden” is defined in the preamble.

“Minden Consents” means consents, approvals or authorizations required to be
obtained by Minden from grantors of Minden Gas Gathering Easements to permit the
transfer thereof to Buyer.

“Minden Gas Gathering Easements” is defined in Section 2.1.4.

“Minden Gas Gathering System” means that certain gas gathering system located in
Panola and Rusk Counties, Texas, which system specifically includes, without
limitation, (i) approximately 33.4 miles of pipeline ranging from three inches
to six inches in diameter, (ii) 5,400 horsepower of rental compression and
(iii) three completed salt water disposal wells with 47,000 barrels per day of
combined disposal capacity and one uncompleted salt water disposal well, which
system is depicted on the map attached hereto as Schedule 1.1.

“Minden Transfer Expenses” means any payments made by Seller to any grantor of a
Minden Gas Gathering Easement in connection with obtaining a Minden Consent, or
obtaining a renewal or replacement of any such easement from the grantor thereof
in favor of Buyer, as grantee.

 

4



--------------------------------------------------------------------------------

“Minimal Defect” means any individual Title Defect with a Defect Value of less
than $50,000 or any individual Adverse Environmental Condition or series of
related Adverse Environmental Conditions with a Remediation Value of less than
$50,000.

“Mustang” is defined in the preamble.

“Net Revenue Interest” means Seller’s interest in and to all production of oil,
gas and other minerals saved, produced and sold from any Well or unit after
giving effect to all valid lessor’s royalties, overriding royalties, production
payments, carried interests, liens and other encumbrances or charges against
production therefrom.

“NORM” means naturally occurring radioactive material.

“Other Easements” is defined in Section 2.1.4.

“Parties” is defined in the preamble.

“Permits” is defined in Section 2.1.6.

“Permitted Encumbrances” means:

(a) Lessors’ royalties, overriding royalties, reversionary interests and similar
burdens if the cumulative effect of the burdens does not operate to reduce
Seller’s Net Revenue Interest in a Well or unit below the Net Revenue Interest
for such Well or unit set forth in Exhibit B or operate to increase Seller’s
Working Interest in a Well or unit to more than the Working Interest for such
Well or unit set forth in Exhibit B;

(b) Division orders and sales contracts terminable without penalty upon no more
than 90 days notice to the purchaser;

(c) Required third-party consents to assignment and similar agreements with
respect to which waivers or consents are obtained from the appropriate parties;

(d) Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, tax and other similar liens or charges arising in the ordinary
course of business for obligations that are not delinquent or that will be paid
and discharged in the ordinary course of business or if delinquent, that are
being contested in good faith by appropriate action of which Buyer is notified
in writing before Closing and for which Seller indemnifies Buyer subsequent to
Closing;

(e) All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases or interests therein if they are routinely obtained
subsequent to the sale or conveyance and have been properly obtained in
connection with all prior sales and conveyances;

 

5



--------------------------------------------------------------------------------

(f) Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations that, individually or in the aggregate,
do not materially interfere with the current operation of the portion of the
Properties burdened thereby;

(g) All operating agreements, unit agreements, unit operating agreements,
pooling agreements and pooling designations affecting the Properties that are
contained in Seller’s files and which do not (i) reduce Seller’s interest with
respect to oil, gas and other minerals produced from any Well or unit set forth
in Exhibit B below the Net Revenue Interest therefor set forth in Exhibit B, or
increase Seller’s Working Interest in any Well or unit set forth in Exhibit B to
more than the Working Interest set forth in Exhibit B for that Well or unit
(unless there is a corresponding increase in the Net Revenue Interest) or
(ii) interfere in any material respect with the current operation of the portion
of the Properties burdened thereby;

(h) Conventional rights of reassignment prior to release or surrender requiring
notice to the holders of the rights;

(i) All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Properties in any manner, and all
applicable Laws of any governmental authority, so long as the foregoing do not
interfere in any material respect with the current operation of the portion of
the Properties burdened thereby;

(j) The terms and conditions of the Leases and the Material Contracts listed on
Schedule 5.4.1 which do not (i) reduce Seller’s interest with respect to oil,
gas and other minerals produced from any Well or unit set forth in Exhibit B
below the Net Revenue Interest therefor set forth in Exhibit B, or increase
Seller’s Working Interest in any Well or unit set forth in Exhibit B to more
than the Working Interest set forth in Exhibit B for that Well or unit (unless
there is a corresponding increase in the Net Revenue Interest) or (ii) interfere
in any material respect with the current operation of the portion of the
Properties burdened thereby;

(k) Receivership proceedings set forth on Schedule 1.2; the pendency of which
does not, and the resolution of which will not, (i) reduce Seller’s interest
with respect to oil, gas and other minerals produced from any Well or unit set
forth in Exhibit B below the Net Revenue Interest therefor set forth in Exhibit
B, or increase Seller’s Working Interest in any Well or unit set forth in
Exhibit B to more than the Working Interest set forth in Exhibit B for that Well
or unit (unless there is a corresponding increase in the Net Revenue Interest)
or (ii) interfere in any material respect with the current operation of the
portion of the Properties burdened thereby; and

(l) Any Title Defects that Buyer has expressly waived in writing.

“Permitted Investments” means investments in any of the following: (i) open
market commercial paper, maturing within 270 days after acquisition thereof,
which is rated at least A-1 by Standard & Poor’s Rating Services or P-1 by
Moody’s Investors Service, Inc.; (ii) marketable obligations, maturing within 12
months after acquisition thereof, issued or unconditionally guaranteed by the
United States of America or an instrumentality or agency thereof and entitled

 

6



--------------------------------------------------------------------------------

to the full faith and credit of the United States of America; (iii) time
deposits (including certificates of deposit) maturing within 12 months from the
date of deposit thereof, with any office of any national or state bank or trust
company which is organized under the laws of the United States of America or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose certificates of deposit are rated at least Aa3 by
Standard & Poor’s Rating Services or AA by Moody’s Investors Service, Inc.;
(iv) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (ii) above entered into
with any commercial bank meeting the specifications of clause (iii) above; and
(v) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in clauses (i) through (iv) above.

“Pioneer” is defined in Section 7.10.

“Preliminary Purchase Price” is defined in Section 14.2.

“Property” is defined in the last sentence of Section 2.1.

“Purchase Price” is defined in Section 3.1.

“Records” is defined in Section 2.1.7.

“Remediate,” “Remediation,” or “Remedial Action” means the removal, abatement,
response, investigative, cleanup and/or monitoring activities undertaken to
address any Adverse Environmental Conditions, or a release of Hazardous
Materials; any investigation, study, assessment, testing, monitoring,
containment, removal, disposal, closure, corrective action, passive remediation,
natural attenuation or bioremediation; and the installation and operation of
remediation systems.

“Remediation Value” is defined in Section 12.3.

“Retained Property” is defined in Section 7.6.1.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” is defined in the preamble.

“Seller Group” means Seller, its affiliates and its and their respective
employees, officers, directors, attorneys, agents and representatives.

“Seller Retained Liabilities” is defined in the last sentence of Section 16.1.

“Seller’s Certificate” is defined in Section 14.3.3.

“Seller’s Knowledge” means the actual knowledge, following due inquiry of
Seller’s respective officers, employees and contractors who are engaged to
perform day-to-day operations with respect to the Properties (and in the case of
Frank Bane, any of his

 

7



--------------------------------------------------------------------------------

subcontractors), of Barth E. Whitham – President and Chief Executive Officer,
Enduring; Alex Campbell – Vice President Land, Enduring; Frank Hutto – Vice
President Operations, Enduring; Phil Tater – Vice President G&G, Enduring; Brian
Bess – Vice President Reservoir Engineering, Enduring; Paul Dorr – Vice
President Planning, Enduring; Andrew Mills – President, Mustang; Michael
Wilhite, Jr., Vice President Land, Mustang; Edward Fritcher, Vice President
Operations, Mustang; and Frank Bane – Field Superintendent.

“Tax Deferred Exchange” is defined in Section 20.12.

“Termination Date” is defined in Section 18.1.5.

“Title Benefit” is defined in Section 11.5.

“Title Defect” is defined in Section 11.1.

“Title Defect Notice” is defined in Section 11.1.

“Title Defect Removal” is defined in Section 11.4.3.

“Transition Services Agreement” is defined in Section 7.7.

“Uncured Title Defect” means any Title Defect, other than a Minimal Defect,
neither removed pursuant to a Title Defect Removal, nor cured in accordance with
Section 11.4.1.

“Uncured Title Defects Value” means the aggregate Defect Value of all Uncured
Title Defects.

“Wells” is defined in Section 2.1.2.

“Working Interest” means, with respect to the Wells or units set forth in
Exhibit B, Seller’s interest in and to the full and entire leasehold estate
created under and by virtue of the Leases and all rights and obligations of
every kind and character appurtenant thereto or arising therefrom, without
regard to any valid lessor’s royalty, overriding royalties, production payments,
carried interests, liens, or other encumbrances or charges against production
therefrom insofar as such interest in the leasehold estate is burdened with the
obligation to bear and pay costs of operations.

ARTICLE 2

SALE AND PURCHASE OF PROPERTIES

2.1. Properties. Subject to the terms and conditions herein set forth and except
for the Excluded Properties, Seller agrees to jointly sell, assign, convey and
deliver to Buyer, and Buyer agrees to purchase and acquire from Seller at the
Closing, but effective as of 7:00 a.m. CDT on May 1, 2008 (the “Effective
Time”), all of Seller’s right, title and interest in and to the following:

2.1.1. The oil, gas and mineral leases, and the leasehold estates created
thereby (including, without limitation, royalty interests, overriding royalties,
net profits interests,

 

8



--------------------------------------------------------------------------------

production payments, carried interests and other interests in, under or relating
to such leases) described in Exhibit A (collectively, the “Leases”), and all of
the lands covered by the Leases (“Lands”), together with corresponding interests
in and to all the property and rights incident thereto, including all rights in
any pooled or unitized acreage by virtue of the Lands being a part thereof, all
production from the pool or unit allocated to any such Land; and all interests
in any wells within the pool or unit associated with the Lands;

2.1.2. All producing, non-producing, shut-in and abandoned oil and gas wells,
salt water disposal wells, injection wells, and water wells located on the
Leases or lands pooled or unitized therewith, including the wells within the
geographical boundaries of the units described in Exhibit B (“Wells”), and all
gathering lines, flowlines and pipelines connected to the Wells or located on
the Lands as well as those comprised of, related to or associated with the
Minden Gas Gathering System, and all other personal property, equipment,
fixtures, and improvements located on and appurtenant to the Leases, Lands and
Minden Gas Gathering System or elsewhere insofar as they are used, held for use
or obtained in connection with the operation of the Leases, Lands, Wells or
Minden Gas Gathering System or relate to the production, treatment, sale, or
disposal of Hydrocarbons or water produced from the Leases or Lands or
attributable thereto (the “Facilities”);

2.1.3. All farmout and farmin agreements, operating agreements, production sales
and purchase contracts, unitization and pooling agreements, exploration
agreements, participation agreements, transportation and gathering agreements,
processing agreements, rig contracts, pipe and other supply contracts, saltwater
disposal agreements, surface leases, division and transfer orders, and (to the
extent transferable by Seller without material restrictions under third party
agreements) all other contracts, contractual rights, interests and other
agreements covering or affecting any or all of the Leases, Lands, Wells and
Facilities, including, without limitation, those described in Schedule 2.1.3
(the “Contracts”);

2.1.4.(i) All fee property, easements, rights-of-way, surface use agreements,
leases, servitudes and other real property interests and estates that relate and
are attributable in any way to, or are used in connection with the ownership,
use or operation of the Minden Gas Gathering System, including, without
limitation, those described in Part I of Schedule 2.1.4 (the “Minden Gas
Gathering Easements”) and (ii) all other fee property, easements, rights-of-way,
and to the extent transferable, all licenses, authorizations, permits, and
similar rights and interests applicable to, or used or useful in connection
with, any or all of the Leases, Lands, Wells and Facilities, including, without
limitation, those described in Part II of Schedule 2.1.4 (the “Other Easements”,
together with the Minden Gas Gathering Easements, the “Easements”);

2.1.5. All Hydrocarbons produced after the Effective Time attributable to
Seller’s interest in the Leases, Lands, Wells, Facilities and Contracts;

2.1.6. To the extent transferable, all environmental and other governmental
(whether federal, state or local) permits, licenses, orders, authorizations,
franchises and related instruments or rights relating to the ownership,
operation or use of the Leases, Lands, Wells and Facilities (the “Permits”); and

 

9



--------------------------------------------------------------------------------

2.1.7. All books, files, records, correspondence, studies, surveys, reports,
geologic, proprietary and, to the extent transferable without material
restriction or payment of a transfer or licensing fee under third party
agreements, non-proprietary geophysical and seismic data (including raw data and
any interpretative data or information relating to such geologic, geophysical
and seismic data) and other data in the actual possession or control of Seller
and relating to the operation of the Leases, Lands, Wells and Facilities,
including all title records, customer lists, supplier lists, sales materials,
promotional materials, operational records, technical records, production and
processing records, division order and lease right-of-way files, accounting
files and contract files (the “Records”).

All of the real and personal properties, rights, titles, and interests described
in Sections 2.1.1 through 2.1.7, subject to the limitations and terms expressly
set forth herein and in Exhibits A and B, are hereinafter collectively called
the “Properties” or, individually, a “Property.”

2.2. Excluded Properties. Notwithstanding anything to the contrary in this
Agreement, the assets of Seller described in Exhibit C (collectively, the
“Excluded Properties”) are not part of the sale and purchase contemplated
hereunder, are excluded from the Properties and shall remain the property of
Seller after the Closing.

ARTICLE 3

PURCHASE PRICE

3.1. Purchase Price. The total purchase price for all of the Properties is
$602,788,000 (the “Purchase Price”), subject to adjustment hereinafter provided.

3.2. Earnest Money. On or before 12:00 P.M. Central Daylight Time on June 4,
2008, Buyer will tender to Seller by wire transfer $60,278,800 as a performance
deposit (which amount plus an amount equal to interest or other earnings
actually earned thereon from the date of this Agreement to the Closing Date or
date of termination of this Agreement being referred to as the “Deposit”).
Seller will promptly invest such $60,278,800 in Permitted Investments. The
Deposit will be retained by Seller and credited against the Purchase Price if
Closing occurs or will otherwise be distributed in accordance with the terms of
this Agreement.

ARTICLE 4

ADJUSTMENTS TO PURCHASE PRICE

The Purchase Price shall be adjusted as follows:

4.1. Increases in Purchase Price. The Purchase Price shall be increased by an
amount equal to the sum of the following amounts:

4.1.1. The amount of costs and expenses actually paid by Seller related to
owning, operating, producing and maintaining the Properties from the Effective
Time to the Closing Date, including such capital expenditures as are permitted
by Section 7.1, plus a fixed overhead charge of $150,000 per month;

 

10



--------------------------------------------------------------------------------

4.1.2. The amount of all prepaid expenses, including ad valorem, property and
similar taxes and assessments, paid by Seller based upon or measured by
ownership of the Properties and attributable to periods of time after the
Effective Time;

4.1.3. The amount of all upward adjustments to the Purchase Price provided for
elsewhere in this Agreement, including the amount, if any, by which the value of
all Title Benefits exceeds $12,055,760; provided, however, that no Title Benefit
valued at less than $50,000 shall be included in such calculation;

4.1.4. The value of (i) all oil and other Hydrocarbons in pipelines or flowlines
or in tanks above the pipeline sales connection, in each case that at the
Effective Time is credited to the Properties and (ii) all unsold inventory of
gas plant products attributable to the Seller’s interests in the Leases, Lands,
Wells and Contracts at the Effective Time, each such value to be the market or,
if applicable, the contract price in effect as of the Effective Time, less any
applicable severance taxes and royalties; and

4.1.5. Minden Transfer Expenses paid by Seller prior to Closing, not to exceed
$500,000.

4.2. Decreases in Purchase Price. The Purchase Price shall be decreased by an
amount equal to the sum of the following amounts:

4.2.1. The amount of all proceeds paid to Seller, including proceeds from the
sale of production, net of all applicable taxes and royalties actually paid by
Seller, attributable to the Properties for periods of time after the Effective
Time;

4.2.2. An amount equal to all ad valorem, property and similar taxes and
assessments unpaid as of the Closing Date based upon or measured by the
ownership of the Properties and attributable to periods of time prior to the
Effective Time;

4.2.3. The amount, if any, relating to (i) Retained Properties under
Section 7.6; (ii) Title Defect Removals under Section 11.4 and (iii) Adverse
Environmental Condition Removals under Section 12.5.3.

4.2.4. The amount, if any, by which the sum of the Uncured Title Defects Value
exceeds $12,055,760; provided, however, notwithstanding the foregoing, if an
Uncured Title Defect arises from a Title Defect described in Section 11.3.2, the
Purchase Price will be decreased by the Defect Value thereof;

4.2.5. The amount of all other downward adjustments to the Purchase Price
provided for elsewhere in this Agreement; and

4.2.6. The amount of funds that constitute Buyer’s Suspense Amounts.

 

11



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLER

5.1. Enduring. Enduring, with respect to itself, severally but not jointly,
hereby represents and warrants to Buyer as of the date of this Agreement as
follows:

5.1.1. Organization. Enduring is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware.
Enduring is in good standing and duly qualified to do business in the State of
Texas.

5.1.2. Authority. Enduring has full power to enter into and perform its
obligations under this Agreement and has taken all proper limited liability
company action to authorize the entering into of this Agreement and the
performance of its obligations hereunder.

5.1.3. No Conflict. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, nor the compliance
with the terms hereof will result in (with due notice or lapse of time or both)
any default under, the creation or imposition of any lien or encumbrance on, or
give rise to any right of termination, cancellation or acceleration under, any
material agreement or instrument to which Enduring is a party (including its
governing documents) or by which any of the Properties is bound, or violate any
Law applicable to Enduring or to any of the Properties, other than
(i) requirements to obtain those consents to assignment or waivers of
preferential rights to purchase from third parties set forth in Schedule 5.4.2,
(ii) Permitted Encumbrances described in clause (e) of the definition thereof
and (iii) defaults or violations (other than with respect to the governing
documents of Enduring) that could not reasonably be expected to have a Material
Adverse Effect.

5.1.4. Enforceability. This Agreement has been duly executed and delivered on
behalf of Enduring and constitutes (and the Assignment and any other document
required hereunder to be executed by Enduring, when executed and delivered at
Closing, will constitute) the legal, valid and binding obligation of Enduring,
enforceable against it in accordance with their terms, except as limited by
bankruptcy or other similar laws applicable generally to creditors’ rights and
as limited by general equitable principles.

5.2. Mustang. Mustang, with respect to itself, severally but not jointly, hereby
represents and warrants to Buyer as of the date of this Agreement as follows:

5.2.1. Organization. Mustang is a corporation duly organized, validly existing
and in good standing under the laws of the State of Texas.

5.2.2. Authority. Mustang has full power to enter into and perform its
obligations under this Agreement and has taken all proper corporate action to
authorize the entering into of this Agreement and the performance of its
obligations hereunder.

5.2.3. No Conflict. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, nor the compliance
with the terms hereof will result in (with due notice or lapse of time or both)
any default under, the

 

12



--------------------------------------------------------------------------------

creation or imposition of any lien or encumbrance on, or give rise to any right
of termination, cancellation or acceleration under, any material agreement or
instrument to which Mustang is a party (including its governing documents) or by
which any of the Properties is bound, or violate any Law applicable to Mustang
or to any of the Properties, other than (i) requirements to obtain those
consents to assignment or waivers of preferential rights to purchase from third
parties set forth in Schedule 5.4.2, (ii) Permitted Encumbrances described in
clause (e) of the definition thereof and (iii) defaults or violations (other
than with respect to the governing documents of Mustang) that could not
reasonably be expected to have a Material Adverse Effect.

5.2.4. Enforceability. This Agreement has been duly executed and delivered on
behalf of Mustang and constitutes (and the Assignment and any other documents
required hereunder to be executed by Mustang, when executed and delivered at
Closing, will constitute) the legal, valid and binding obligation of Mustang,
enforceable against it in accordance with their terms, except as limited by
bankruptcy or other similar laws applicable generally to creditors’ rights and
as limited by general equitable principles.

5.3. Minden. Seller represents and warrants jointly and severally to Buyer as of
the date of this Agreement as follows:

5.3.1. Organization. Minden is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Texas.

5.3.2. Authority. Minden has full power to enter into and perform its
obligations under this Agreement and has taken all proper limited liability
company action to authorize the entering into of this Agreement and the
performance of its obligations hereunder.

5.3.3. No Conflict. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, nor the compliance
with the terms hereof will result in (with due notice or lapse of time or both)
any default under, the creation or imposition of any lien or encumbrance on, or
give rise to any right of termination, cancellation or acceleration under, any
material agreement or instrument to which Minden is a party (including its
governing documents) or by which any of the Properties is bound, or violate any
Law applicable to Minden or to any of the Properties, other than
(i) requirements to obtain those consents to assignment or waivers of
preferential rights to purchase from third parties set forth in Schedule 5.4.2,
(ii) Permitted Encumbrances described in clause (e) of the definition thereof
and (iii) defaults or violations (other than with respect to the governing
documents of Minden) that could not reasonably be expected to have a Material
Adverse Effect.

5.3.4. Enforceability. This Agreement has been duly executed and delivered on
behalf of Minden and constitutes (and the Assignment and any other documents
required hereunder to be executed by Minden, when executed and delivered at
Closing, will constitute) the legal, valid and binding obligation of Minden,
enforceable against it in accordance with their terms, except as limited by
bankruptcy or other similar laws applicable generally to creditors’ rights and
as limited by general equitable principles.

 

13



--------------------------------------------------------------------------------

5.4. Seller. Seller represents and warrants jointly and severally to Buyer as of
the date of this Agreement that:

5.4.1. Contracts. Schedule 5.4.1 describes (i) all of the unit agreements,
farmout and farmin agreements, pooling agreements, pooling designations, unit
operating agreements and operating agreements, exploration agreements,
participation agreements, transportation and gathering agreements, rig
contracts, pipe and other supply contracts and area of mutual interest
agreements included in the Properties, (ii) all of the production sales,
marketing and processing agreements included in the Properties, other than such
agreements which are terminable by Seller without penalty on 90 or fewer days’
notice, (iii) any contracts or agreements (other than contracts for utility
services) included in or burdening the Properties that could reasonably be
expected to obligate Seller to expend or pursuant to which Seller may receive in
excess of $250,000 in any calendar year, (iv) any contract or agreement included
in or related to the Properties that is with any affiliate of Seller (excluding
agreements between or among Enduring or Mustang, on the one hand, and Minden, on
the other, except to the extent such agreements are required to be listed on
Schedule 5.4.1 pursuant to the other clauses of this Section 5.4.1) and (v) any
contract or agreement that evidences an obligation to pay the deferred purchase
price of property or services ((i) – (v) collectively, the “Material
Contracts”). No Seller has received written notice of any default under any of
the Material Contracts or the Leases other than defaults that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. The Material Contracts and the Leases are in full force and effect and
have not been modified or amended in any material respect, and Seller is not in
default thereunder, except to the extent that any of the foregoing could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

5.4.2. Preferential Purchase Rights/Consents. Except as set forth in Schedule
5.4.2 and for Permitted Encumbrances described in clause (e) of the definition
thereof, there are no consents, approvals or authorizations required to be
obtained for, or preferential purchase rights exercisable in connection with,
the assignment of any Property to Buyer. Except as set forth on Schedule 5.4.2
and except with respect to non-proprietary seismic data, there are no material
restrictions on the transfer of, or the requirement of the payment of a transfer
or licensing fee with respect to, any of the Material Contracts.

5.4.3. Litigation and Claims. Except as set forth on Schedule 5.4.3, no suit,
action, claim, investigation, demand, proceeding, lawsuit or other litigation is
pending or, to Seller’s Knowledge, threatened with respect to (i) any Seller
that has a material adverse effect on the ability of such Seller to consummate
the transactions contemplated by this Agreement, (ii) any Seller and which
relates to any of the Properties or (iii) any of the Properties.

5.4.4. Finder’s Fees. Seller has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees with respect to this transaction for
which Buyer will have any responsibility whatsoever.

 

14



--------------------------------------------------------------------------------

5.4.5. Sale Contracts. Except as set forth on Schedule 5.4.5, there are no
contracts or options outstanding for the sale, exchange or transfer of the
Properties or any portion thereof.

5.4.6. Notices; Compliance with Laws. Seller’s operation of the Properties is
not subject of any pending regulatory compliance or enforcement action and
Seller has not received written notice, which has not heretofore been complied
with, of any violation of any statute, law, ordinance, rule, regulation, order,
ruling, restriction, writ, injunction, judgment or decree (collectively, “Laws”)
issued with respect to the Properties. To the Knowledge of Seller, Seller and
the Properties are in compliance in all material respects with all Laws in any
way affecting or relating to the Properties.

5.4.7. Imbalances. Except as set forth on Schedule 5.4.7, there are no gas or
other hydrocarbon production, pipeline, transportation or processing imbalances
existing as of the Effective Time with respect to any of the Properties.

5.4.8. Property Obligations. All rentals, royalties, shut-in royalties,
overriding royalties and other payments due pursuant to or with respect to the
Properties required to be paid by Seller have been properly paid, except for
such failures to pay that could not reasonably be expected to have a Material
Adverse Effect.

5.4.9. Property Operation. The Wells and units listed on Exhibit B have been
drilled, completed, operated, developed and produced in material compliance with
all applicable Laws and all necessary certificates, consents, permits, licenses
and other governmental authorizations that are material to the ownership, use or
operation of the Properties have been obtained and are in full force and effect
and all fees and charges related thereto have been paid. No representation is
made in this Section 5.4.9 with respect to compliance with Environmental Laws or
the obtaining and status of Environmental Permits, which are dealt with
exclusively in Section 5.4.21.

5.4.10. Take-or-Pay; Payout. To Seller’s Knowledge, except as set forth on
Exhibit B, Seller is not obligated, under a take-or-pay or similar arrangement,
or by virtue of an election to non-consent, or not participate in a past or
current operation on the Properties pursuant to the applicable operating
agreement or otherwise, to produce Hydrocarbons, or allow Hydrocarbons to be
produced, without receiving full payment at the time of delivery in an amount
that corresponds to the Net Revenue Interest set forth in Exhibit B in the
Hydrocarbons attributable to the affected Well or unit described in Exhibit B.
Schedule 5.4.10 contains a complete and accurate list of the status of any
“payout” balance as of the respective dates set forth therein for the Wells
listed thereon.

5.4.11. Taxes. All taxes that are due based on or measured by the ownership of
any Property, the production or removal of Hydrocarbons therefrom or the receipt
of proceeds therefrom and required to be paid by Seller have been properly paid.

5.4.12. Timely Receipt. To Seller’s Knowledge, Seller is timely receiving, in
all material respects, its share of proceeds from the sale of Hydrocarbons
produced from or attributable to the Properties without suspense, counterclaim
or set-off. There has been no

 

15



--------------------------------------------------------------------------------

production of Hydrocarbons from the Properties in excess of the allowable
production established pursuant to applicable state or federal Law that would
result in any restriction on production from or attributable to the Properties
subsequent to the Effective Time.

5.4.13. Timely Payment. Seller has paid its share of all costs and expenses
payable by it under or with respect to the Properties, except those being
contested in good faith and listed on Schedule 5.4.13.

5.4.14. Outstanding Obligations. Except as otherwise described in Schedule
5.4.14, there are no outstanding authorizations for expenditures or other
written commitments or proposals to conduct operations on the Properties.

5.4.15. Well and Facility Status. There are no Wells included in the Properties
that (i) Seller is obligated by Law or contract to currently plug and abandon or
(ii) are subject to exceptions to a requirement to plug and abandon issued by a
governmental authority. Seller has not installed any underground storage tanks
or constructed any unlined production pits in, on or underlying any of the
Properties and, to the Knowledge of Seller, no underground storage tanks or
unlined production pits have been installed or constructed by any one else in,
on or underlying any of the Properties.

5.4.16. No Tax Partnership. The Properties are not subject to any tax
partnership agreement or provisions requiring a partnership income tax return to
be filed under Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue
Code of 1986, as amended.

5.4.17. Condition of Properties. The machinery, equipment, tangible personal
property, fixtures and improvements included in the Properties are, taken as a
whole, in operable condition.

5.4.18. Hedging. None of the Properties is subject to or is bound by any
futures, hedge, swap, collar, put, call, option or other commodities contract or
agreement, excluding production sales marketing agreements listed on Schedule
5.4.1, transportation and processing agreements.

5.4.19. Insurance. Schedule 5.4.19 contains a true and complete list of all
policies of insurance which are maintained by Seller and which cover or relate
to any of the Properties for any period from and after the Effective Time.

5.4.20. Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by, or, to the Knowledge of
Seller, threatened against any of Seller.

5.4.21. Environmental. Except as set forth in Schedule 5.4.21, to the Knowledge
of Seller: (i) neither Seller nor any prior owner or operator of the Properties
has caused or allowed the generation, use, treatment, storage or disposal of
Hazardous Materials at or on any of the Properties except in compliance with all
applicable Environmental Laws; (ii) Seller has conducted its operations on the
Properties in compliance with all limitations, restrictions, standards and
obligations established under Environmental Laws; (iii) Seller

 

16



--------------------------------------------------------------------------------

has obtained all Environmental Permits necessary for its operations on the
Properties, and has operated and is operating in compliance with such
Environmental Permits; (iv) there are no Environmental Liabilities pending or
threatened by or before any court or any other governmental authority directed
against Seller relating to its operations on the Properties that pertain or
relate to (a) any Remedial Actions under any applicable Environmental Law,
(b) non-compliances or alleged non-compliances by Seller of any Environmental
Law or (c) personal injury or property damage claims relating to a release of
Hazardous Materials; and (v) there are no Adverse Environmental Conditions.
Seller has provided Buyer with copies of reports in its possession reflecting
any Adverse Environmental Conditions of any Property, any prior Phase I or II
Environmental Site Assessments relating to the Properties, and any violations of
Environmental Law known to Seller that have not been remedied.

5.4.22. Minden Gas Gathering System. Minden has good and defensible title to
(i) the Minden Gas Gathering System, (ii) the Minden Gas Gathering Easements
(title to which is of record) and (iii) all fixtures, buildings and improvements
located on the Minden Gas Gathering Easements. The Minden Gas Gathering System,
the Minden Gas Gathering Easements and the other real property referenced in
subsection (iii) of this Section 5.4.22 are free and clear of all liens and
encumbrances other than any Permitted Encumbrance. To the Knowledge of Seller,
the entirety of the Minden Gas Gathering System is located on or beneath land
covered by a Minden Gas Gathering System Easement.

5.4.23. Suspense Funds. Schedule 5.4.23 contains a listing showing all proceeds
from production attributable to the Properties that are held in suspense as of
the date of this Agreement and sets forth the reason (as reflected in Seller’s
records) that such proceeds are being held in suspense.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as of the date of this Agreement that:

6.1. Organization. Buyer is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware. Buyer is in good
standing and duly qualified to do business in the State of Texas.

6.2. Authority. Buyer has full power to enter into and perform its obligations
under this Agreement and has taken all proper corporate action to authorize the
entering into of this Agreement and the performance of its obligations
hereunder.

6.3. No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the compliance with
the terms hereof will result in (with due notice or lapse of time or both) any
default under, the creation or imposition of any lien or encumbrance on, or give
rise to any right of termination, cancellation or acceleration under, any
material agreement or instrument to which Buyer is a party (including its
governing documents), or violate any Law applicable to Buyer, other than
defaults or violations

 

17



--------------------------------------------------------------------------------

(other than with respect to the governing documents of Buyer) that could not
reasonably be expected to have a material adverse effect on the ability of Buyer
to consummate the transactions contemplated by this Agreement.

6.4. Enforceability. This Agreement has been duly executed and delivered on
behalf of Buyer and constitutes the legal, valid and binding obligation of
Buyer, enforceable against it in accordance with its terms, except as limited by
bankruptcy or other similar laws applicable generally to creditor’s rights and
as limited by general equitable principles.

6.5. Basis of Buyer’s Decision; Property Review. Buyer:

6.5.1. Has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of its investment in the
Properties contemplated hereby, and is able to bear the economic risk of such
investment indefinitely;

6.5.2. Has (i) had the opportunity to meet with officers and other
representatives of Seller to discuss the Properties and (ii) received, or
pursuant to the terms of this Agreement will have the right to receive, all
materials, documents and other information that Buyer deems necessary or
advisable to evaluate the Properties;

6.5.3. Has made or will make its own independent examination, investigation,
analysis and evaluation of the Properties, including its own estimate of the
value of the Properties; and

6.5.4. Has undertaken or will undertake such due diligence pertaining to the
Properties as Buyer deems adequate, including that described above.

6.6. Buyer’s Experience and Counsel. Buyer is an experienced and knowledgeable
investor and operator in the oil and gas business. Prior to entering into this
Agreement, Buyer was advised by and has relied, in addition to the terms and
provisions of this Agreement, solely on its own expertise and legal, tax,
engineering, and other professional counsel concerning this Agreement, the
Properties and the value thereof.

6.7. Closing Funds. At Closing, Buyer will have sufficient funds to enable the
payment to Seller by wire transfer of the Preliminary Purchase Price in
accordance with Section 14.3.2 and otherwise to perform Buyer’s obligations
under this Agreement.

6.8. No Further Distribution. Buyer is acquiring the Properties for its own
account and not with a view to, or for offer of resale in connection with, a
distribution thereof, within the meaning of the Securities Act, and any other
Laws pertaining to the distribution of securities. Except for traditional
financing from reputable financial institutions or reputable energy industry
capital providers, Buyer has not sought or solicited, nor is Buyer participating
with, investors, partners or other third parties in order to fund the payment of
the Preliminary Purchase Price in accordance with Section 14.3.2 and otherwise
to perform Buyer’s obligations under this Agreement, and all funds used by Buyer
in connection with this transaction are Buyer’s own funds.

 

18



--------------------------------------------------------------------------------

6.9. Buyer’s Ability to Take Title. Buyer is unaware of any fact or circumstance
that would preclude or inhibit approval by any governmental agency of Seller’s
assignment of the Properties to Buyer, including meeting existing or increased
bonding or other security requirements.

6.10. Buyer’s Ability to Operate. Buyer is unaware of any fact or circumstance
that would preclude or inhibit Buyer’s qualification to operate any Leases or
Facilities previously operated by Seller, including meeting existing or bonding
or other security requirements of any lessee or governmental agency.

6.11. Finder’s Fees. Buyer has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees with respect to this transaction for
which Seller will have any responsibility whatsoever.

ARTICLE 7

COVENANTS OF SELLER

7.1. Conduct of Business Pending Closing. From the date hereof to the Closing
Date, except as disclosed in Schedule 7.1 or as otherwise consented to in
writing by Buyer, Seller will:

7.1.1. Not (i) act in any manner with respect to the Properties other than in
the normal, usual and customary manner, consistent with prior practice;
(ii) dispose of, encumber or relinquish any of the Properties (other than any
relinquishment resulting from the expiration of any Lease or Material Contract
in accordance with its terms that does not result from a failure of Seller to
comply with Section 7.1.7); (iii) waive, compromise or settle any material right
or claim with respect to any of the Properties; or (iv) except with respect to
those matters identified in Schedule 5.4.14, make capital or workover
expenditures with respect to the Properties in excess of $250,000 (net to
Seller’s interest) in the aggregate or except if required by an emergency when
there shall have been insufficient time to obtain advance consent (in which case
Seller will promptly notify Buyer of any such emergency expenditures);

7.1.2. Use commercially reasonable efforts to preserve relationships with all
third parties having business dealings with respect to the Properties;

7.1.3. Cooperate with Buyer in the notification of all applicable governmental
regulatory authorities of the transactions contemplated hereby and cooperate
with Buyer in obtaining the issuance by each such authority of such permits,
licenses and authorizations as may be necessary for Buyer to own and operate the
Properties following the Closing;

7.1.4. Use commercially reasonable efforts to seek appointment of Buyer as the
successor operator to Seller with respect to all Properties currently operated
by Seller;

7.1.5. Maintain all insurance listed on Schedule 5.4.19;

 

19



--------------------------------------------------------------------------------

7.1.6. Use commercially reasonable efforts to obtain (i) the consents, approvals
and authorizations and (ii) waiver of the preferential purchase rights listed
(or which should be listed) on Schedule 5.4.2;

7.1.7. Use commercially reasonable efforts to maintain and keep the Properties
in full force and effect and, with respect to any Lease that would expire or
terminate after the date hereof and prior to the Closing Date pursuant to its
terms, use commercially reasonable efforts to extend or renew any such Lease to
the extent permitted under the terms and provisions of such Lease;

7.1.8. Use commercially reasonable efforts to maintain and keep in full force
and effect, and perform and comply in all material respects with all of its
obligations under, contracts and agreements included in, relating to or
affecting the Properties; and

7.1.9. Give prompt written notice to Buyer of any notice of default (or threat
of default, whether disputed or denied) received or given by any Seller under
any instrument or agreement affecting the Properties to which any Seller is a
party or by which any Seller or any of the Properties is bound.

7.2. Access. Seller will afford to Buyer and its authorized representatives
reasonable access, at Buyer’s sole risk and expense, from the date hereof until
the Closing Date during normal business hours, to (i) the Properties operated by
Seller; provided, however, that Buyer shall indemnify and hold harmless the
Seller Group from and against any and all Claims arising from Buyer’s inspection
of the Properties (including Claims for personal injuries, property damage and
reasonable attorneys’ and experts’ fees, AND SPECIFICALLY FOR CLAIMS ARISING OUT
OF OR PARTIALLY (BUT NOT FULLY) CAUSED BY THE NEGLIGENCE (BUT NOT THE GROSS
NEGLIGENCE) OF SELLER OR ITS AGENTS OR REPRESENTATIVES), and (ii) Seller’s
operating, accounting, contract, corporate and legal files, records, materials,
data and information regarding the Properties (“Data”); provided, however, that
Data shall not include (x) any legal materials, the disclosure of which Seller
determines would jeopardize the assertion of a privilege in ongoing or
anticipated litigation with third parties, which legal materials are listed on
Schedule 7.2 or (y) information, the disclosure of which would violate any
confidentiality agreement to which Seller is bound with any third party, which
information is listed on Schedule 7.2.

7.3. Satisfaction of Conditions. Seller will use commercially reasonable efforts
to take all actions and to do all things necessary to consummate, make effective
and comply with all of the terms of this Agreement (including satisfaction, but
not waiver, of the Closing conditions for which Seller is responsible or
otherwise in control).

7.4. Non-Solicitation. Seller agrees that, between the date hereof and Closing,
Seller will not itself or through any investment banker, broker, agent,
representative or affiliate, directly or indirectly, (i) offer to sell, or
solicit, negotiate or seek in any other way offers or proposals to purchase, all
or any portion of the Properties, (ii) provide any third parties, other than
Buyer and its representatives, with access to data concerning the purchase of
all or any portion of the Properties, or (iii) take any similar actions with
respect to a sale of the stock or other equity interest in Seller or any merger,
consolidation or business combination involving Seller. Seller

 

20



--------------------------------------------------------------------------------

shall notify Buyer if, between the date hereof and Closing, any written offer or
proposal is received by, or any negotiation is sought in writing to be initiated
or continued with, Seller or any of its investment bankers, brokers, agents,
representatives or affiliates with respect to any of the foregoing.

7.5. Non-compete. For a period of five years following the Closing, Seller
covenants and agrees in favor of Buyer that neither Seller nor any officer or
controlled affiliate of any Seller will purchase or otherwise obtain, either
directly or indirectly, any interest in any of the property included with the
geographical area outlined on the plat attached to this Agreement as Schedule
7.5 (the “Restricted Area”). If within this 5-year period, any of Seller
acquires any property, or the right to acquire any property, within the
Restricted Area in connection with an acquisition of a package of properties
that includes any properties within the Restricted Area (the “Acquiror”), the
Acquiror will offer Buyer the opportunity to acquire the portion of those
properties located within the Restricted Area (or cause the person proposing to
sell or convey such properties to the Acquiror to offer such properties directly
to Buyer) at the same price or for the same consideration paid or given by, or
required to be paid or given by the Acquiror (as allocated, to the properties in
the Restricted Area between the Acquiror and the property seller, acting
reasonably), and otherwise on the same terms and conditions applicable to the
Acquiror’s acquisition or proposed purchase thereof.

7.6. Consent Requirements.

7.6.1. If a consent, approval or authorization listed (or which should be
listed) on Schedule 5.4.2 (other than a Minden Consent) is not obtained,
complied with or otherwise satisfied prior to the Closing Date, then, at Buyer’s
option, any Property or portion thereof affected by such consent, approval or
authorization (a “Retained Property”) shall be held back from the Properties to
be transferred and conveyed to Buyer at Closing and the Purchase Price to be
paid at Closing shall be reduced by the Allocated Value thereof or, if an
Allocated Value has not been assigned to such Retained Property, by a portion of
the Allocated Value of the Property to which such Retained Property relates, or
is associated with or appurtenant to. In the event that on or before sixty
(60) days following the Closing any consents, approvals or authorizations
affecting a Retained Property are obtained, complied with or otherwise
satisfied, then a separate closing on each such Retained Property will be held
otherwise in accordance with the terms of this Agreement on the date that the
Final Settlement Statement is agreed by the Parties, at which time Seller will
convey all such Retained Properties to Buyer and Buyer will pay to Seller an
amount which equals the aggregate of the amount withheld from the initial
Closing on account of such Retained Properties pursuant to this Section 7.6 (as
adjusted, pursuant to the Final Settlement Statement); provided, however, if the
consent, approval or authorization relating to any Retained Property so held
back at the initial Closing is not obtained, complied with or otherwise
satisfied within sixty (60) days following the Closing Date, then such Retained
Property shall be eliminated from the Properties and this Agreement; provided
further, however, that, if Buyer, prior to the expiration of such sixty (60) day
period, elects in writing to waive receipt of the consent, approval or
authorization relating to the Retained Property which has not been obtained,
complied with or satisfied, Seller shall immediately convey such Retained
Property to Buyer for the portion of the Purchase Price withheld from the
initial Closing with respect thereto.

 

21



--------------------------------------------------------------------------------

7.6.2. To the extent that the assignment of any Minden Gas Gathering Easement
requires that prior to assignment, a Minden Consent must be obtained, this
Agreement does not constitute an agreement to assign any such easement if an
attempted assignment without any such consent would constitute a breach or
violation thereof. In the event that any such Minden Consent is not obtained as
of the Closing Date, the Parties will proceed with the Closing without any
reduction to the Purchase Price on account thereof. In such case, Seller agrees
that after Closing, it will continue to use commercially reasonable efforts to
do or cause to be done all such things as are necessary and proper with respect
to the Minden Gas Gathering Easements not assigned at Closing to (i) obtain all
Minden Consents related thereto not obtained as of the Closing Date and
(ii) assure that the rights of Minden under such easements are preserved for the
benefit of Buyer (including any extension or renewal of any such easement). With
respect to any portion of the Minden Gas Gathering System located on lands
covered by a Minden Gas Gathering Easement not conveyed at Closing, Minden and
Buyer will enter into a transportation agreement for nominal consideration
pursuant to which Buyer will have all capacity rights and all operational
responsibility with respect to each such portion and bear all ownership,
operation, maintenance and other costs and risks of the Minden Gas Gathering
System and, except to the extent of the Seller Retained Liabilities, defend and
indemnify Seller against all such costs and risks. Buyer will make all filings
necessary to be named the operator of the Minden Gas Gathering System (including
with the Texas Railroad Commission) and to obtain and hold all Permits relating
to the Minden Gas Gathering System. When any Minden Consents are obtained,
Minden will assign the related easements to Buyer within ten days following
receipt of such consents, and the transportation agreement with respect to the
portion of the Minden Gas Gathering System located thereon will terminate. If a
Minden Consent outstanding as of Closing is denied, or cannot be obtained at
reasonable cost, unless otherwise directed by Buyer, Seller will, at its sole
cost and expense, re-route the affected portion of the Minden Gas Gathering
System to locations covered by easements purchased by Seller for the benefit and
in the name of Buyer, at which time the transportation agreement with respect to
the re-routed portion will terminate.

7.7. Transition Services. Between the date hereof and the Closing Date, each of
Seller and Buyer shall use its reasonable efforts to negotiate in good faith a
form of transition services agreement on terms that are mutually acceptable to
Seller and Buyer to be executed at Closing by Seller and Buyer (the “Transition
Services Agreement”).

7.8. Financial Statements.

7.8.1 Seller will use its commercially reasonable efforts to prepare, at the
sole cost and expense of Buyer, either (i) if relief is granted by the SEC,
statements of revenues and direct operating expenses and all notes thereto
related to the Properties or (ii) if such relief is not granted by the SEC, the
financial statements required by the SEC (such financial statements set forth in
the foregoing clauses (i) and (ii), as applicable, the “Financial Statements”),
in each case of clauses (i) and (ii), that will be required of

 

22



--------------------------------------------------------------------------------

Buyer by the SEC in connection with reports, registration statements and other
filings to be made by Buyer related to the transactions contemplated by this
Agreement with the SEC pursuant to the Securities Act, or the Exchange Act, in
such form that such statements and the notes thereto can be audited. Seller
(x) shall cooperate with and permit Buyer to reasonably participate in the
preparation of the Financial Statements and (y) shall provide Buyer and its
representatives with reasonable access to the personnel of Seller and its
affiliates who engage in the preparation of the Financial Statements.

7.8.2. Seller will execute and deliver or cause to be executed and delivered to
Erhardt Keefe Steiner Hottman PC (the “Auditor”) such representation letters, in
form and substance customary for representation letters provided to external
audit firms by management of Seller (if the financial statements are the subject
of an audit), as may be reasonably requested by the Auditor, with respect to the
Financial Statements, if (i) to the extent such a representation letter is
delivered by Seller’s management, or on its behalf, Seller’s management is
hereby indemnified and provided a defense by Buyer with regard to the execution,
delivery or any other action related to the provision of such representation
letter to the same extent as any executive officer or director of Buyer would be
indemnified had they performed such action; (ii) Buyer provides a customary
representation letter to the Auditor, if reasonably requested; and (iii) Buyer’s
existing outside auditors provide a customary representation letter to the
Auditor, if reasonably requested.

7.8.3. Seller will engage the Auditor to perform an audit of the Financial
Statements and will use commercially reasonable efforts to cause the Auditor to
issue unqualified opinions with respect to the Financial Statements (the
Financial Statements and related audit opinions being hereinafter referred to as
the “Audited Financial Statements”) and provide its written consent for the use
of its audit reports with respect to the Financial Statements in reports,
registration statements or other documents filed by Buyer under the Exchange Act
or the Securities Act, as needed. Buyer will reimburse Seller for all fees
charged by the Auditor from and after the date of this Agreement with respect to
the preparation and delivery by the Auditor to Buyer of the Audited Financial
Statements and any other fees charged by the Auditor to facilitate Buyer’s
ongoing compliance with SEC rules and regulations. Seller shall take all action
as may be necessary to facilitate the completion of such audit and delivery of
the Audited Financial Statements to Buyer as soon as reasonably practicable, but
no later than ten (10) days prior to the date that such Audited Financial
Statements would be required to be filed by Buyer with the SEC.

7.9. Receivership Proceedings. If any oil, gas and/or mineral lease is granted
to any Seller prior to Closing pursuant to or in connection with any
receivership proceeding described in Schedule 1.2, then the Parties will
supplement Exhibit A to include such lease. Furthermore, with respect to any
receivership proceeding described on Schedule 1.2 that remains unresolved prior
to the Closing, Seller will handle any such proceeding until same is finally
resolved or concluded and will promptly assign to Buyer any oil, gas and/or
mineral lease that is granted to any Seller pursuant to or in connection with
such proceeding.

 

23



--------------------------------------------------------------------------------

7.10. Drilling Contract. Reference is hereby made to that certain Drilling Bid
Proposal and Daywork Drilling Contract dated May 3, 2007 (the “Drilling
Contract”), by and between Enduring and Pioneer Drilling Services Ltd.
(“Pioneer”). Seller does hereby covenant and agree to promptly enter into a new
drilling contract for not less than three (3) wells with Pioneer or another
party who is reasonably acceptable to Buyer on terms that are materially similar
to the Drilling Contract.

ARTICLE 8

COVENANTS OF BUYER

8.1. Satisfaction of Conditions. Buyer will use commercially reasonable efforts
to take all actions and do all things necessary to consummate, make effective
and comply with all of the terms of this Agreement (including satisfaction, but
not waiver, of the Closing conditions for which Buyer is responsible or
otherwise in control).

ARTICLE 9

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

The obligations of Seller to be performed at the Closing are subject to the
fulfillment (or waiver by Seller in its sole discretion), before or at the
Closing, of each of the following conditions:

9.1. Representations and Warranties. The representations and warranties by Buyer
set forth in Article 6 shall be true and correct in all material respects (if
not qualified by materiality) or true and correct in all respects (if qualified
by materiality) at and as of the Closing as though made at and as of the
Closing.

9.2. Covenants. Buyer shall have performed and complied in all material respects
with all covenants and agreements required to be performed and complied with by
it at or prior to Closing.

9.3. No Litigation. There shall be no suits, actions or other proceedings
(excluding any initiated by Seller or any of its affiliates) pending or
threatened seeking to restrain or prohibit the consummation of the transactions
contemplated by this Agreement.

ARTICLE 10

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

The obligations of Buyer to be performed at the Closing are subject to the
fulfillment (or waiver by Buyer in its sole discretion), before or at the
Closing, of each of the following conditions:

10.1. Representations and Warranties. The representations and warranties of
Seller set forth in Article 5 shall be true and correct in all material respects
(if not qualified by materiality) or true and correct in all respects (if
qualified by materiality) as of the Closing as though made at and as of the
Closing.

 

24



--------------------------------------------------------------------------------

10.2. Covenants. Seller shall have performed and complied in all material
respects with all covenants and agreements required to be performed and complied
with by it at or prior to Closing.

10.3. No Litigation. There shall be no suits, actions or other proceedings
(excluding any initiated by Buyer or any of its affiliates) pending or
threatened seeking to restrain or prohibit the consummation of the transactions
contemplated by this Agreement.

10.4. Consents. All consents, approvals and authorizations required to be
obtained by Seller before Closing (excluding Minden Consents) and set forth on
Schedule 5.4.2 (or which, if required for the assignment of a Property other
than a Contract which is not a Material Contract, should have been set forth on
Schedule 5.4.2) shall have been obtained or shall have expired without being
exercised.

10.5. Release of Liens. All mortgages, deeds of trust and other liens burdening
the Properties, if any (other than Permitted Encumbrances), granted by Seller or
any of their respective affiliates will have been released at or before Closing.

10.6. Drilling Contract. Seller shall have satisfied its obligations under
Section 7.10.

ARTICLE 11

TITLE MATTERS

11.1. Title Defect Notice. Buyer shall in good faith provide Seller with written
notice (a “Title Defect Notice”) at or before the Defect Notification Deadline
of any fact that causes Seller’s title to any Property to be less than Good and
Defensible Title (“Title Defect”), in each case together with, in reasonable
detail, a description of (i) the Well and/or unit with respect to which the
claimed Title Defect(s) relate, (ii) the nature of such claimed Title Defect(s)
and (iii) Buyer’s calculation of the value of each claimed Title Defect(s) in
accordance with the guidelines set forth in Section 11.3. Any Title Defect that
is not identified in a properly and timely delivered Title Defect Notice will
thereafter conclusively be deemed waived for purposes of this Article 11.

11.2. Determination of Title Defects and Defect Values.

11.2.1. Within five Business Days after Seller’s receipt of a Title Defect
Notice, Seller will notify Buyer as to whether Seller agrees with the Title
Defects claimed therein and the values proposed for those Title Defects. If
Seller does not agree with any claimed Title Defect or any proposed value, then
the Parties will promptly enter into good faith negotiations and will attempt to
agree on those matters. The value agreed by the Parties with respect to a Title
Defect will be the Defect Value for that Title Defect.

11.2.2. If the Parties cannot reach agreement concerning either the existence of
a Title Defect or a value therefor with respect to any Property within five
Business Days after the date Buyer receives the notice from Seller under
Section 11.2.1, then, upon either Party’s written request, the Parties will
submit the dispute to a mutually acceptable attorney or other consultant
experienced in title examination in the State of Texas for prompt resolution;
provided, however, that if at any time any consultant so chosen fails or

 

25



--------------------------------------------------------------------------------

refuses to perform hereunder, a new consultant will be chosen by the Parties.
The cost of any such consultant will be borne 50% by Seller and 50% by Buyer.
For any dispute resolution proceeding, Seller and Buyer will present a written
statement of their respective positions on the dispute to the consultant within
three Business Days after the consultant is selected, and within ten Business
Days of receipt of such statements the consultant will make a determination of
all points of disagreement in accordance with the terms and conditions of this
Agreement. The determination by the consultant will be conclusive and binding on
the Parties and will be enforceable against each Party in any court of competent
jurisdiction, and the value determined by the consultant with respect to a Title
Defect will be the Defect Value for that Title Defect. If necessary to complete
such determination, the Closing Date will be deferred until the consultant has
made a determination of the disputed issues with respect thereto and all
subsequent dates and required activities having reference to the Closing Date
will be correspondingly deferred; provided, however, that unless the Parties
agree to the contrary, the Closing Date will not be deferred under this
Section 11.2.2 for more than five Business Days after the date on which the
consultant has made its determination of the disputed issues hereunder.

11.3. Calculation of Defect Value.

11.3.1. If a Title Defect exists because Seller owns a lesser Net Revenue
Interest in a Property than that shown for such Property on Exhibit B, then the
Defect Value with respect to such Title Defect shall be the amount equal to the
product of (i) the Allocated Value of such Property multiplied by (ii) a
fraction, the numerator of which is the difference between (x) the Net Revenue
Interest for the affected Property set forth on Exhibit B minus (y) the Net
Revenue Interest for that Property agreed or determined to be owned by Seller
and the denominator of which is the Net Revenue Interest for that Property set
forth on Exhibit B.

11.3.2. If a Title Defect is a lien, encumbrance or other charge upon a Property
that is liquidated in amount, but the Title Defect is not a Minimal Defect, the
Defect Value shall be an amount sufficient to fully discharge such lien,
encumbrance or other charge.

11.3.3. If a Title Defect results from any matter not described in
Section 11.3.1 or Section 11.3.2, the Defect Value shall be an amount equal to
the difference between the value of the Property affected by such Title Defect
without such Title Defect and the value of such Property with such Title Defect
(taking into account the Allocated Value of the Property).

11.4. Properties Subject to Title Defects.

11.4.1. Seller has the right, but not the obligation, at its sole cost and
expense, to cure within sixty (60) days after the Closing Date (the “Cure
Deadline”) any fact or circumstance agreed or determined to be a Title Defect.
If, prior to the Cure Deadline, a Title Defect affecting any Property conveyed
to Buyer at the Closing is cured by Seller to the reasonable satisfaction of
Buyer, Buyer will pay to Seller pursuant to the Final Settlement Statement an
amount which is equal to the amount by which the Purchase Price was reduced
pursuant to Section 4.2.4 on account of such Title Defect.

 

26



--------------------------------------------------------------------------------

11.4.2. With respect to any Property that as of the Closing Date is subject to
an outstanding preferential purchase right that has not been exercised or
waived, or deemed waived by the lapse of the period within which such right may
have been exercised, the affected Property, or pro rata portion thereof, will
not be conveyed at the Closing and the Purchase Price payable at Closing shall
be reduced by the Allocated Value thereof. In the event that prior to the Cure
Deadline, any preferential purchase right affecting any Property, or portion
thereof, expires without being exercised, then a separate closing on those
Properties will be held otherwise in accordance with the terms of this Agreement
on the date that the Final Settlement Statement is agreed between the Parties,
at which time Seller will convey all such Properties to Buyer and Buyer will pay
to Seller an amount which equals the aggregate Allocated Value of the Properties
so conveyed (as adjusted, pursuant to the Final Settlement Statement).

11.4.3. If a third party exercises an applicable preferential right of purchase
with respect to any Property prior to Closing, the Purchase Price will be
reduced by the Allocated Value of the affected Property or, if the preferential
right affects less than 100% of the Property, a pro rata portion thereof
calculated in accordance with Section 11.3.1, and the affected Property (or
portion thereof) will be removed from this Agreement. The removal of a Property
or portion thereof under this Section 11.4.3 is referred to as a “Title Defect
Removal”.

11.5. Purchase Price Adjustment for Title Benefits. Seller will in good faith
provide Buyer with written notice at or before the Defect Notification Deadline
if Seller believes that it owns a greater Net Revenue Interest in a Property
than is set forth in Exhibit B (without a proportionate increase in the Working
Interest in such Property) (a “Title Benefit”). If it is agreed or determined
prior to the Closing Date that Seller owns a Title Benefit, the value of such
Title Benefit shall be an amount equal to the product of (i) the Allocated Value
of the affected Property and (ii) a fraction, the numerator of which is the
difference between the Net Revenue Interest for such Property agreed or
determined to be owned by Seller and the Net Revenue Interest for such Property
set forth on Exhibit B, and the denominator of which is the Net Revenue Interest
for such Property set forth on Exhibit B.

ARTICLE 12

ENVIRONMENTAL MATTERS

12.1. Presence of Wastes, NORM, Hazardous Substances and Asbestos. BUYER
ACKNOWLEDGES THAT THE PROPERTIES HAVE BEEN USED TO EXPLORE FOR, DEVELOP, AND
PRODUCE HYDROCARBONS, AND THAT SPILLS OF WASTES, CRUDE OIL, PRODUCED WATER,
HAZARDOUS SUBSTANCES AND OTHER MATERIALS MAY HAVE OCCURRED THEREON.
ADDITIONALLY, THE PROPERTIES, INCLUDING PRODUCTION EQUIPMENT, MAY CONTAIN
ASBESTOS, HAZARDOUS SUBSTANCES OR NORM. NORM MAY AFFIX OR ATTACH ITSELF TO THE
INSIDE OF WELLS, MATERIALS AND EQUIPMENT AS SCALE OR IN OTHER FORMS, AND
NORM-CONTAINING MATERIAL MAY HAVE BEEN BURIED OR OTHERWISE DISPOSED OF ON THE
PROPERTIES. A HEALTH HAZARD MAY EXIST IN CONNECTION WITH THE PROPERTIES BY
REASON THEREOF. SPECIAL PROCEDURES MAY BE REQUIRED FOR REMEDIATION, REMOVING,
TRANSPORTING AND DISPOSING OF ASBESTOS, NORM, HAZARDOUS SUBSTANCES AND OTHER
MATERIALS FROM THE PROPERTY.

 

27



--------------------------------------------------------------------------------

12.2. Environmental Assessment. Buyer shall have the opportunity to conduct at
its sole risk and expense an environmental assessment of the Properties;
provided, however, that Seller has the right to have its representatives present
at any on-site inspection or assessment, including any Phase II audit (which
Buyer may not conduct unless it has provided Seller with at least two Business
Days’ prior notice of its intention to do so). Seller will provide reasonable
access for this purpose to Properties operated by Seller; for any Property not
operated by Seller, Seller will reasonably cooperate with Buyer in contacting
the operators of any such non-operated Property directly to arrange for access
for the purposes of environmental assessment. While performing any environmental
assessment, Buyer or any of its representatives and agents must comply with
Seller’s environmental and safety rules and policies on Seller-operated
Properties, and with the operator’s environmental and safety rules and policies
on all other Properties. Prior to Closing, Buyer will not disclose any
information obtained in its environmental assessment to third parties unless
agreed to in writing by Seller or unless such disclosure is expressly required
by applicable Law or is required pursuant to legal process of any court or
governmental authority. To the extent permitted by Law, Buyer will notify Seller
in advance of any such disclosure and will furnish Seller copies of all
materials to be disclosed prior to any disclosure thereof. As soon as reasonably
possible after Buyer’s receipt thereof, Buyer shall forward to Seller copies of
all reports, data, analysis, test results, remediation costs estimates and
recommended remediation procedure or other information concerning or derived
from Buyer’s environmental assessment.

12.3. Notice of Adverse Environment Conditions. Buyer shall provide Seller with
written notice (an “Adverse Environmental Condition Notice”) at or before the
Defect Notification Deadline of any Adverse Environmental Condition discovered
by Buyer in connection with its due diligence activities, in each case together
with, in reasonable detail, a description of (i) the Well, unit and/or Lease,
Easement or other Property with respect to which such Adverse Environmental
Condition(s) is claimed, (ii) the nature of such Adverse Environmental
Condition(s) and (iii) Buyer’s proposed calculation of the cost to remediate
such Adverse Environmental Condition(s) (the “Remediation Value”).

12.4. Determination of Adverse Environmental Conditions and Remediation Values.

12.4.1. Within ten Business Days after Seller’s receipt of an Adverse
Environmental Condition Notice, Seller will notify Buyer as to whether Seller
agrees with the Adverse Environmental Conditions claimed therein and the
Remediation Value proposed to be required for Remediation of the Adverse
Environmental Conditions. If Seller does not agree with any claimed Adverse
Environmental Condition or any proposed Remediation Value, then the Parties will
promptly enter into good faith negotiations and will attempt to agree on such
matters. The value agreed by the Parties with respect to an Adverse
Environmental Condition will be the Remediation Value for that Adverse
Environmental Condition, and will be the value used for the purpose of Sections
12.5.3 and 18.1.4.

 

28



--------------------------------------------------------------------------------

12.4.2. If the Parties cannot reach agreement concerning either the existence of
a Adverse Environmental Condition or a Remediation Value therefor with respect
to any Property within five Business Days after the date Buyer receives the
notice from Seller under Section 12.4.1, then, upon either Party’s written
request, the Parties will submit such dispute to a mutually acceptable
environmental consultant or other consultant experienced in oil and gas
producing property environmental remediation in the State of Texas for prompt
resolution; provided, however, that if at any time any consultant so chosen
fails or refuses to perform hereunder, a new consultant shall be chosen by the
Parties. The cost of any such consultant will be borne 50% by Seller and 50% by
Buyer. For any dispute resolution proceeding, Seller and Buyer will present a
written statement of their respective positions on the dispute to the consultant
within three Business Days after the consultant is selected, and within ten
Business Days of receipt of such statements the consultant will make a
determination of all points of disagreement in accordance with the terms and
conditions of this Agreement. The determination by the consultant will be
conclusive and binding on the Parties and will be enforceable against each Party
in any court of competent jurisdiction, and the value determined by the
consultant with respect to an Adverse Environmental Condition will be the
Remediation Value for that Adverse Environmental Condition for purposes of
Sections 12.5.3 and 18.1.4. If necessary to complete such determination, the
Closing Date will be deferred until the consultant has made a determination of
the disputed issues with respect thereto and all subsequent dates and required
activities having reference to the Closing Date shall be correspondingly
deferred; provided, however, that unless the Parties agree to the contrary, the
Closing Date will not be deferred under this Section 12.4.2 for more than five
Business Days after the date on which the consultant has made its determination
of the disputed issues hereunder.

12.5. Properties Subject to Adverse Environmental Conditions.

12.5.1. Seller will Remediate any Adverse Environmental Condition, other than
Minimal Defects, at Seller’s sole cost in accordance with applicable
Environmental Laws. Seller will diligently pursue and complete such Remediation
in accordance with the requirements of applicable Environmental Laws and the
terms of the Leases. Buyer will allow Seller and its agents and representatives
such access to the affected Property as is reasonably necessary for performance
of the Remediation of such Adverse Environmental Conditions under this
Section 12.5.1; provided, however, that Seller agrees that it will conduct its
work so as not to unreasonably interfere with Buyer’s operations.

12.5.2. Seller’s obligation to Remediate any Adverse Environmental Conditions
under this Section 12.5 will not be subject to the limitations set forth in
Section 16.2.

12.5.3. Notwithstanding Section 12.5.1, with respect to any Property subject to
an Adverse Environmental Condition with a Remediation Value in excess of (i) in
the case of a Well or unit described in Exhibit B, the greater of (A) 25% of the
Allocated Value of such Well or unit and (B) $2,000,000 and (ii) in the case of
any other Property, $2,000,000, Seller has the option (which must be exercised
by notice to Buyer at least five Business Days prior to Closing) to remove such
Property from this Agreement, in which case the Purchase Price will be reduced
by the Allocated Value of such Property. The removal of a Property or portion
thereof under this Section 12.5.3 is referred to as an “Adverse Environmental
Condition Removal”.

 

29



--------------------------------------------------------------------------------

ARTICLE 13

SUSPENSE FUNDS HELD BY SELLER

13.1. Suspense Funds Held By Seller. On or before five Business Days prior to
the Closing Date, Seller will provide to Buyer a listing showing all proceeds
from production attributable to the Properties that are currently held in
suspense by Seller and the reason (as reflected in Seller’s records) that such
proceeds are being held in suspense (“Buyer’s Suspense Amounts”). Seller will
allow Buyer a credit against the Purchase Price equal to the amount thereof.
Buyer will be responsible for proper distribution of all Buyer’s Suspense
Amounts to the parties lawfully entitled thereto, and hereby agrees to
indemnify, defend, and hold harmless the Seller Group from and against any and
all Claims arising out of or relating to Buyer’s retention or distribution of
such suspended proceeds.

ARTICLE 14

CLOSING

14.1. The Closing. The closing of the purchase and sale of the Properties
pursuant to this Agreement (“Closing”) shall be held in Houston, Texas at the
Seller’s counsel’s offices of Akin Gump Strauss Hauer & Feld LLP, 1111
Louisiana, Suite 4400, Houston, Texas 77002 on August 4, 2008 (“Closing Date”).
If Closing is not consummated by the Closing Date due solely to the failure of
any condition to Closing set forth in Sections 9.1 or 9.2 to be satisfied as of
that date, Seller may terminate this Agreement and retain the Deposit as
liquidated damages and as Seller’s sole and exclusive remedy for Buyer’s breach
of this Agreement.

14.2. Closing Statement. Seller will provide Buyer with a closing statement
reflecting its good faith estimation of the Purchase Price, as adjusted pursuant
to Article 4 (the “Preliminary Purchase Price”), at least three Business Days
prior to the Closing. There shall be attached to such closing statement such
supporting documentation and other data as is reasonably necessary to
substantiate the Preliminary Purchase Price reflected therein.

14.3. Closing Deliveries. At Closing the following events shall occur, each
event under the control of one Party hereto being a condition precedent to the
events under the control of the other Party, and each event being deemed to have
occurred simultaneously with the other events:

14.3.1. Seller will execute and deliver to Buyer, and Buyer will execute and
receive, (i) one or more instruments of assignment, in substantially the form of
the Bill of Sale, Assignment and Assumption Agreement set forth as Exhibit D
(the “Assignment”), (ii) assignments, on appropriate forms for filing with
applicable governmental authorities, assigning Seller’s interest in the Leases
to Buyer and (iii) the Transition Services Agreement;

14.3.2. Buyer will deliver via wire transfer to an account specified by Seller,
in immediately available funds, the Preliminary Purchase Price less the Deposit;

 

30



--------------------------------------------------------------------------------

14.3.3. Seller will deliver a certificate executed by an authorized corporate
officer of Seller, dated as of Closing, certifying on behalf of Seller that the
conditions set forth in Section 10.1 and Section 10.2 have been fulfilled (the
“Seller’s Certificate”); and Buyer will deliver a certificate executed by an
authorized corporate officer of Buyer, dated as of Closing, certifying on behalf
of Buyer that the conditions set forth in Section 9.1 and Section 9.2 have been
fulfilled;

14.3.4. Each Party will execute, acknowledge and deliver division orders,
transfer orders or letters in lieu thereof that have been prepared by Seller and
that are reasonably acceptable to Buyer directing all purchasers of production
from the Properties to make payment to Buyer of proceeds attributable to such
production occurring on or after the Effective Time;

14.3.5. As to those Properties operated by Seller or an affiliate, Seller and
Buyer will execute all appropriate state or local forms that have been prepared
by Seller and that are reasonably acceptable to Buyer that are required to be
executed to effect the administrative change of operator of those Properties
from Seller or its affiliate to Buyer;

14.3.6. With respect to any Wells or units for which Seller or an affiliate is
designated as the operator under the applicable operating or other similar
agreement, Seller or its affiliate will send letters to all non-operating
working interest owners that have been prepared by Seller and that are
reasonably acceptable to Buyer advising of Seller’s or its affiliate’s
resignation as operator and recommending that Buyer be appointed as successor
operator; and

14.3.7. Seller shall execute and deliver to Buyer a statement described in
Treasury Regulation §1.1445-2(b)(2) certifying that Seller is not a foreign
person within the meaning of the Internal Revenue Code of 1986, as amended.

14.4. Effect of Closing.

14.4.1. After Closing, all proceeds, accounts receivable, notes receivable,
income, revenues, monies and other items included in the Properties, or
attributable to the Properties after the Effective Time, shall belong to and be
paid over to Buyer, and all proceeds, accounts receivable, notes receivable,
income, revenues, monies and other items included in or attributable to the
Properties prior to the Effective Time shall belong to and be paid over to
Seller.

14.4.2. After Closing, all accounts payable and other costs and expenses
incurred with respect to the Properties prior to the Effective Time shall be the
obligation of and be paid by Seller and all accounts payable and other costs and
expenses incurred with respect to the Properties after the Effective Time (other
than those for which Seller is given credit in the determination of the adjusted
Purchase Price pursuant to Article 4 or as adjusted pursuant to Article 15, each
of which shall be the obligation of Seller) shall be the obligation of and be
paid by Buyer.

14.4.3. If monies are received by any Party which, under the terms of this
Section 14.4, belong to the other Party, the same shall immediately be paid over
to the

 

31



--------------------------------------------------------------------------------

proper Party. If an invoice or other evidence of an obligation is received which
under the terms of this Section 14.4 is partially the obligation of Seller and
partially the obligation of Buyer, then the Parties shall consult each other and
each shall promptly pay its portion of such obligation to the obligee.

ARTICLE 15

POST-CLOSING ADJUSTMENTS

15.1. Final Settlement Statement. After the Closing Date, Seller will prepare,
in accordance with this Agreement, a statement, a copy of which will be
delivered by Seller to Buyer no later than 60 days after the Closing Date,
setting forth each adjustment to the Purchase Price contemplated by this
Agreement and showing the calculation of those adjustments in accordance with
Article 4, together with supporting documentation and other data as is
reasonably necessary to substantiate the adjusted Purchase Price reflected
therein (“Final Settlement Statement”). Buyer will have 30 days after receipt of
the Final Settlement Statement to review the statement and to provide written
notice to Seller of Buyer’s objection to any item on the statement. Buyer’s
notice must clearly identify the item(s) objected to and the reasons and support
for the objection(s). If Buyer does not provide written objection(s) within the
30-day period, the Final Settlement Statement will be deemed correct and will
not be subject to further adjustment. If Buyer provides proper written
objection(s) within the 30-day period, the Final Settlement Statement will be
deemed correct with respect to the items with respect to which no objection was
raised. Buyer and Seller will meet to negotiate and resolve any proper
objections within 15 days of Seller’s receipt of Buyer’s objections. If the
Parties agree on all of those objections, the adjusted Final Settlement
Statement will be deemed correct and will not be subject to further adjustment.
Any items not agreed to at the end of the 15-day period may, upon either Party’s
written request, be resolved by arbitration in accordance with Section 15.2.

15.2. Arbitration. If the Parties cannot agree upon the Final Settlement
Statement, the dispute will be submitted promptly to a mutually agreeable
third-party accountant, which shall act as an arbitrator and promptly decide all
points of disagreement with respect to the Final Settlement Statement. The
decision of the arbitrator on all of those points will be final and binding upon
the Parties and will be enforceable against each Party in any court of competent
jurisdiction. The costs and expenses of the arbitrator shall be borne 50% by
Seller and 50% by Buyer.

15.3. Payment of Final Purchase Price. If the Purchase Price shown on the Final
Settlement Statement is more than the Preliminary Purchase Price, Buyer will pay
the difference to Seller in immediately available funds within five Business
Days after the Final Settlement Statement has been agreed by the Parties or
decided by the arbitrator, as applicable. If the Purchase Price shown on the
Final Settlement Statement is less than the Preliminary Purchase Price, Seller
will pay the difference to Buyer in immediately available funds within five
Business Days after the Final Settlement Statement has been agreed by the
Parties or decided by the arbitrator, as applicable.

 

32



--------------------------------------------------------------------------------

ARTICLE 16

ALLOCATION OF RISK

16.1. Seller’s Indemnity. After Closing, subject to Section 16.2, Seller will
indemnify and hold harmless the Buyer Group from and against any and all Losses
suffered by Buyer Group arising from or relating to:

16.1.1. any breach of any representation or warranty made by Seller in
Article 5; provided, however, that for purposes of determining whether any
representation or warranty made by Seller in Article 5 (excluding
Section 5.4.21) that is qualified by materiality (including Material Adverse
Effect) or Knowledge has been breached, all such materiality and Knowledge
qualifiers shall be disregarded as though they were not contained therein;

16.1.2. any breach of any covenant or agreement by Seller in this Agreement;

16.1.3. any Adverse Environmental Condition that Seller is required to Remediate
pursuant to Section 12.5.1;

16.1.4. the offsite disposal, prior to the Closing and during Seller’s or any of
its affiliates’ ownership of the Properties, of hazardous materials arising from
the operation or use of the Properties;

16.1.5. the obligation to pay royalties, overriding royalties and other payments
owing to third parties on account of production from the Properties prior to the
Effective Time and during any Seller’s or any of its respective affiliates’
ownership of the Properties;

16.1.6. the matters described on Schedule 5.4.3;

16.1.7. any fines or penalties issued by a governmental authority arising out of
any violations of Environmental Laws or Environmental Permits prior to the
Closing Date and during Seller’s or any of its affiliates’ ownership of the
Properties relating to the operation or use of the Properties;

16.1.8. any personal injury or property damage claims asserted by
non-governmental third parties arising out of the operations relating to the
Properties, or any release of Hazardous Materials on or before the Closing Date
and during Seller’s or any of its affiliates’ ownership of the Properties; and

16.1.9. any transportation agreement entered into by and between Buyer and
Minden pursuant to Section 7.6.2.

The matters for which Seller has the obligation to indemnify and hold harmless
the Buyer Group under this Section 16.1, as limited by Section 16.2, are
referred to herein as “Seller Retained Liabilities.”

 

33



--------------------------------------------------------------------------------

16.2. Limitations on Seller’s Indemnity. Notwithstanding anything to the
contrary contained herein:

16.2.1. The representations and warranties made by Seller in this Agreement
shall survive Closing for one (1) year following the Closing Date and shall not
be actionable thereafter; provided, however, that notwithstanding the foregoing,
the representations and warranties made by Seller in Section 5.4.21 shall
survive the Closing only for six months following the Closing Date and shall not
be actionable thereafter;

16.2.2. With respect to Seller’s obligations to indemnify and hold harmless
Buyer Group from and against any and all Losses suffered by Buyer Group arising
from or relating to any breach of any covenant or agreement by Seller in this
Agreement which by its terms is required to be performed prior to Closing, these
obligations shall survive Closing for one (1) year following the Closing Date
and shall not be actionable thereafter with respect to any Claims thereafter
arising from any such breach;

16.2.3. Seller’s aggregate liability to the Buyer Group for Losses under
Section 16.1.1 related to breaches of Seller’s representations and warranties in
Article 5 is limited to $120,557,600; and

16.2.4. Seller will have no liability to the Buyer Group for Losses related to
breaches of Seller’s representations and warranties in Article 5 unless and
until the aggregate Losses claimed under Section 16.1.1 exceeds $12,055,760, and
then only to the extent of such excess (subject to the limitation of
Section 16.2.3).

16.3. Buyer’s Indemnity. Except to the extent of the Seller Retained
Liabilities, after Closing, Buyer will indemnify and hold harmless the Seller
Group from and against any and all Losses suffered by the Seller Group relating
to (i) the ownership or operation of the Properties by Buyer from and after the
Effective Time, (ii) all Adverse Environmental Conditions, including any such
conditions arising out of or relating to any discharge, release, production,
storage, treatment or any activities on or in the Properties, or the migration
or transportation from any other lands to the Properties, whether before or
after the Effective Time, of materials or substances that are at present, or
become in the future, subject to regulation under Environmental Laws, whether
such laws or regulations now exist or are hereafter enacted, INCLUDING ANY
LOSSES ARISING IN WHOLE OR IN PART FROM THE SOLE OR CONCURRENT NEGLIGENCE OR
STRICT LIABILITY OF ANY MEMBER OF THE SELLER GROUP and (iii) the obligations
assumed by Buyer under Section 16.4. EXCEPT TO THE EXTENT OF THE SELLER RETAINED
LIABILITIES, BUYER HEREBY RELEASES THE SELLER GROUP FROM AND AGAINST ANY AND ALL
CLAIMS FOR CONTRIBUTION UNDER CERCLA, ANY OTHER PRESENT OR FUTURE ENVIRONMENTAL
LAW OR OTHER LAW, OR UNDER COMMON LAW OR OTHERWISE.

16.4. Assumption by Buyer.

16.4.1. Except to the extent of the Seller Retained Liabilities, effective at
Closing, Buyer hereby assumes and agrees to fully and timely pay, perform, and
discharge in accordance with their terms, all duties, liabilities and
obligations arising out of or otherwise related to the ownership and operation
of the Properties by Buyer acquired by Buyer at Closing from and after the
Effective Time.

 

34



--------------------------------------------------------------------------------

16.4.2. From and after the Closing, except to the extent of the Seller Retained
Liabilities, (i) Buyer will comply with all Environmental Laws and all other
applicable Laws and will properly obtain and maintain all permits required by
public authorities with regard to the Properties, and will provide and maintain
with the applicable regulatory agency(ies) all required bonds, and (ii) Buyer
assumes all of Seller’s obligations with regard to abandonment of the Wells and
all other existing unplugged wells on any Lands, whether producing or
nonproducing, and abandonment of the leasehold Property including, where
applicable, the plugging of wells and the restoration of the surface as
completely as practicable and/or in compliance with all applicable Laws and in
compliance with all Leases and other agreements included in or affecting the
Properties, and will indemnify and hold the Seller Group harmless with respect
to all of those obligations.

16.4.3. Buyer will remain liable under Sections 16.3 and 16.4 even if Buyer
assigns, sells or transfers the Properties, or any portion thereof, to a third
party.

16.5. Limitations of Warranties. Notwithstanding anything in this Agreement to
the contrary, the Properties are being sold by Seller to Buyer without recourse,
covenant, or warranty of any kind, express, implied, or statutory, except (i) to
the extent of the Seller Retained Liabilities and except to the extent expressly
provided in this Agreement or the Seller’s Certificate and (ii) that in the
Assignment, Seller will warrant Good and Defensible Title to the Properties
against every person whomsoever lawfully claiming or to claim the same or any
part thereof by, through, or under Seller, but not otherwise. WITHOUT LIMITATION
OF THE GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE AND EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE SELLER’S CERTIFICATE OR IN THE
ASSIGNMENT, SELLER IS CONVEYING THE PROPERTIES AS-IS, WHERE-IS AND WITH ALL
FAULTS AND EXPRESSLY DISCLAIMS AND NEGATES (A) ANY IMPLIED OR EXPRESS WARRANTY
OF MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE AND (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS. EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE SELLER’S CERTIFICATE OR IN THE ASSIGNMENT, SELLER ALSO EXPRESSLY
DISCLAIMS AND NEGATES ANY IMPLIED OR EXPRESS WARRANTY AT COMMON LAW, BY STATUTE
OR OTHERWISE RELATING TO THE CONDITION OR STATE OF REPAIR OF ANY OF THE
PROPERTIES. EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT, THE
SELLER’S CERTIFICATE OR IN THE ASSIGNMENT, BUYER HEREBY WAIVES ANY WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE ACCURACY, COMPLETENESS
OR MATERIALITY OF THE INFORMATION, REPORTS, PROJECTIONS, MATERIALS, RECORDS, AND
DATA NOW, HERETOFORE, OR HEREAFTER FURNISHED OR MADE AVAILABLE TO BUYER IN
CONNECTION WITH THE PROPERTIES OR THIS AGREEMENT (INCLUDING ANY DESCRIPTION OF
THE PROPERTIES, WORKING INTERESTS OR NET REVENUE INTERESTS, ENVIRONMENTAL
CONDITION OF THE PROPERTIES, OR ANY OTHER MATTERS CONTAINED IN ANY OTHER
MATERIAL FURNISHED OR MADE AVAILABLE TO

 

35



--------------------------------------------------------------------------------

BUYER BY SELLER OR BY SELLER’S AGENTS OR REPRESENTATIVES). EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE SELLER’S CERTIFICATE OR IN THE
ASSIGNMENT, ANY AND ALL SUCH INFORMATION, REPORTS, PROJECTIONS, MATERIALS,
RECORDS AND DATA NOW, HERETOFORE OR HEREAFTER FURNISHED BY SELLER IS PROVIDED AS
A CONVENIENCE ONLY AND ANY RELIANCE ON OR USE OF SAME IS AT BUYER’S SOLE RISK.
SELLER ALSO EXPRESSLY DISCLAIMS AND NEGATES ANY IMPLIED OR EXPRESS WARRANTY AT
COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO THE ACCURACY OF ANY OF THE
INFORMATION FURNISHED WITH RESPECT TO THE EXISTENCE OR EXTENT OF RESERVES OR THE
VALUE OF THE PROPERTIES BASED THEREON, THE QUALITY OR QUANTITY OF HYDROCARBON
RESERVES (IF ANY), PRODUCTION RATES, RECOMPLETION OPPORTUNITIES, DECLINE RATES,
PRICING ASSUMPTIONS, ABILITY OR POTENTIAL FOR PRODUCTION OF HYDROCARBONS FROM
THE LEASES, RESERVES CATEGORIZATION; THIS DISCLAIMER AND DENIAL OF WARRANTY ALSO
EXTENDS TO THE EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY AS TO THE PRICES
BUYER AND SELLER ARE OR WILL BE ENTITLED TO RECEIVE FROM PRODUCTION OF
HYDROCARBONS FROM THE PROPERTIES, IT BEING UNDERSTOOD THAT ALL RESERVE, PRICING
AND VALUE ESTIMATES UPON WHICH BUYER HAS RELIED OR IS RELYING HAVE BEEN DERIVED
BY THE INDIVIDUAL EVALUATION OF BUYER. THERE ARE NO WARRANTIES THAT EXTEND
BEYOND THE FACE OF THIS AGREEMENT, THE SELLER’S CERTIFICATE OR THE ASSIGNMENT.
BUYER ACKNOWLEDGES THAT THIS WAIVER IS CONSPICUOUS.

16.6. Third Party Claims. If a claim by a third party is made against a member
of the Seller Group or the Buyer Group (an “Indemnified Party”), and if such
party intends to seek indemnity with respect thereto under this Article 16, such
Indemnified Party shall promptly notify Buyer or Seller, as the case may be (the
“Indemnitor”), of such claims. The Indemnitor shall have thirty (30) days after
receipt of such notice to undertake, conduct and control, through counsel of its
own choosing and at its own expense, the settlement or defense thereof, and the
Indemnified Party shall cooperate with it in connection therewith; provided,
however, that the Indemnitor shall permit the Indemnified Party to participate
in such settlement or defense through counsel chosen by such Indemnified Party;
provided further, however, the fees and expenses of such counsel shall be borne
by such Indemnified Party. So long as the Indemnitor, at Indemnitor’s cost and
expense, (i) has undertaken the defense of, and assumed full responsibility for
all Losses with respect to, such claim in accordance with and subject to any
applicable limitations set forth in this Agreement, (ii) is reasonably
contesting such claim in good faith, by appropriate proceedings, and (iii) has
taken such action (including the posting of a bond, deposit or other security)
as may be necessary to prevent any action to foreclose a lien against or
attachment of the property of the Indemnified Party for payment of such claim,
the Indemnified Party shall not pay or settle any such claim. Notwithstanding
compliance by the Indemnitor with the preceding sentence, the Indemnified Party
shall have the right to pay or settle any such claim; provided, however, that in
such event it shall waive any right to indemnity therefor by the Indemnitor for
such claim. If, within thirty (30) days after the receipt of the Indemnified
Party’s notice of a claim of indemnity hereunder, the Indemnitor does not notify
the Indemnified Party that it elects, at Indemnitor’s cost and expense, to
undertake the defense thereof and assume full responsibility for all Losses with
respect thereto, or gives such notice and

 

36



--------------------------------------------------------------------------------

thereafter fails to contest such claim in good faith or to prevent action to
foreclose a lien against or attachment of the Indemnified Party’s property as
contemplated above, the Indemnified Party shall have the right to contest,
settle or compromise the claim but shall not thereby waive any right to
indemnity therefor pursuant to this Agreement in accordance with the terms
hereof and subject to any applicable limitations set forth herein.

ARTICLE 17

RISK OF LOSS

17.1. Casualty Loss. If, after the date hereof and prior to the Closing any
portion of the Properties is damaged or destroyed by fire or other casualty, or
if any portion of the Properties shall be taken by condemnation or the exercise
of eminent domain (in either case, a “Casualty Loss”), Buyer shall be entitled
to any applicable insurance proceeds or condemnation awards and an adjustment to
the Purchase Price based upon the Allocated Value of the Property destroyed or
harmed, to the extent such loss is not covered by insurance or condemnation
award; provided, however, that if prior to Closing a Casualty Loss of more than
$60,278,800 occurs, either Party shall have the right to terminate this
Agreement by delivery of written notice to the other Party.

17.2. Buyer’s Risk of Loss. Except as specifically provided in Section 17.1 with
respect to any Casualty Loss and except to the extent constituting a Seller
Retained Liability, Buyer shall assume all risk of loss with respect to any
change in condition of the Properties from the Effective Time and Seller shall
have no liability, as operator of the Properties or otherwise, for Losses
sustained with respect to the condition of the Properties or their ability to
produce Hydrocarbons.

ARTICLE 18

TERMINATION AND REMEDIES

18.1. Termination. Prior to Closing, this Agreement may be terminated as
provided below.

18.1.1. The Parties may terminate this Agreement by mutual written consent.

18.1.2. After the Closing Date, if Closing has not occurred, either Party may
terminate this Agreement by delivery of written notice to the other Party;
provided, however, that no Party may terminate this Agreement pursuant to this
Section 18.1.2 if such Party’s failure to comply with its obligations under this
Agreement caused the Closing not to occur on or before the Closing Date.

18.1.3. Either Party may terminate this Agreement in accordance with
Section 17.1.

18.1.4. Either Party may terminate this Agreement no later than one Business Day
prior to the Closing Date if as of such date the aggregate of the following
amounts exceeds ten percent (10%) of the Purchase Price: (i) the Uncured Title
Defects Value plus (ii) the Remediation Value for all Adverse Environmental
Conditions plus (iii) the aggregate reduction in the Purchase Price pursuant to
Title Defect Removals and Adverse Environmental Condition Removals plus (iv) the
aggregate reduction in the Purchase Price on account of Retained Properties.

 

37



--------------------------------------------------------------------------------

18.1.5. Either Party may terminate this Agreement if the Closing shall not have
occurred on or before November 17, 2008 (the “Termination Date”); provided,
however, that the right to terminate this Agreement under this Section 18.1.5
shall not be available (i) to Seller, if any breach of this Agreement by Seller
has been the principal cause of, or resulted in, the failure of the Closing to
occur on or before the Termination Date or (ii) to Buyer, if any breach of this
Agreement by Buyer has been the principal cause of, or resulted in, the failure
of the Closing to occur on or before the Termination Date.

18.2. Effect of Termination.

18.2.1. If (i) the Parties agree under Section 18.1.1, (ii) written notice is
delivered under Section 18.1.3 or Section 18.1.4 (iii) written notice is
delivered under Section 18.1.2 and the passage of the Closing Date without the
occurrence of the Closing was not due to the failure of any condition to Closing
set forth in Sections 9.1, 9.2, 10.1 or 10.2 to be satisfied as of that date (in
which case Section 18.2.2 or Section 18.2.3, as applicable, will govern) or
(iv) written notice is delivered under Section 18.1.5 and the principal cause of
the failure of the Closing to occur on or before the Termination Date was not
the result of the breach of this Agreement by Seller or Buyer (in which case
Section 18.2.2 or Section 18.2.3, as applicable, will govern), then neither
Party shall have any further obligation to the other Party hereunder except
(a) Seller will promptly return the Deposit to Buyer, (b) Buyer’s indemnity
obligations under Section 7.2 will survive such termination and (c) the
Confidentiality Agreement will survive such termination in accordance with its
terms.

18.2.2. If written notice is delivered under Section 18.1.2 by Seller, and the
passage of the Closing Date without the occurrence of the Closing was due solely
to (i) the failure of any condition to Closing set forth in Section 9.1 or 9.2
to be satisfied as of that date, or (ii) Buyer’s refusal or inability to close
notwithstanding the satisfaction of the conditions precedent set forth in
Article 10, or if written notice is delivered under Section 18.1.5 by Seller,
and the principal cause of the failure of the Closing to occur on or before the
Termination Date was a breach by Buyer of this Agreement, then, in either case,
Seller, as Seller’s sole and exclusive remedy, may retain the Deposit as
liquidated damages (not as a penalty) and neither Party will have any further
obligation to the other Party hereunder, except that Buyer’s indemnity
obligations under Section 7.2 will survive such termination and the
Confidentiality Agreement will survive such termination in accordance with its
terms; provided, however, in lieu of delivering any notice of termination as
otherwise permitted to do so, Seller may enforce specifically this Agreement in
any court of the United States or any state court having jurisdiction.

18.2.3. If written notice is delivered under Section 18.1.2 by Buyer, and the
passage of the Closing Date without the occurrence of the Closing was due to
(i) the failure of any condition to Closing set forth in Section 10.1 or 10.2 to
be satisfied as of that date, or (ii) Seller’s refusal or inability to close
notwithstanding the satisfaction of the conditions precedent set forth in
Article 9, or if written notice is delivered under Section 18.1.5 by Buyer, and
the principal cause of the failure of the Closing to occur on or before the
Termination Date was a breach by Seller of this Agreement, Seller will promptly
return the Deposit to Buyer and Buyer shall be entitled to pursue against Seller
any remedy available to it at law or in equity (in which case Buyer’s indemnity
obligations under

 

38



--------------------------------------------------------------------------------

Section 7.2 will survive such termination and the Confidentiality Agreement will
survive such termination in accordance with its terms); provided, however, in
lieu of delivering any notice of termination as otherwise permitted to do so,
Buyer may enforce specifically this Agreement in any court of the United States
or any state court having jurisdiction.

ARTICLE 19

ADDITIONAL COVENANTS

19.1. Further Assurances. After the Closing, Seller and Buyer will execute,
acknowledge and deliver or cause to be executed, acknowledged and delivered such
instruments and take such other action as may be necessary or advisable to carry
out their respective obligations under this Agreement and under any agreement,
document, certificate or other instrument delivered pursuant hereto. Seller will
use commercially reasonable efforts to cooperate with Buyer’s efforts to obtain
all approvals and consents of governmental authorities required by or necessary
for the transactions contemplated by this Agreement that are customarily
obtained after Closing.

19.2. Access to Records by Seller. Within five days after Closing, Seller will
deliver to Buyer, at Buyer’s address, the originals of all Records and Data,
except that Seller may retain (i) copies of all Data related both to the
Properties, on the one hand, and properties other than the Properties being sold
herein, on the other hand, and (ii) copies of all accounting Data. For a period
of four years after the date of Closing, Buyer will retain the Records and Data
delivered to it pursuant hereto and will make such Data available to Seller if
reasonably requested by Seller upon reasonable notice at Buyer’s headquarters at
reasonable times and during office hours.

19.3. Use of Seller’s Name. Buyer agrees that, as soon as practicable after the
Closing, it will remove or cause to be removed the names and marks “Enduring
Resources, LLC,” and all variations and derivatives thereof and logos relating
thereto from the Properties of which it has assumed operations and will not
thereafter make any use whatsoever of such names, marks and logos.

19.4. Seller’s Employees. For two years after the Closing, neither Buyer nor any
of its affiliates shall hire, retain or attempt to hire or retain any
Denver-based employee or independent contractor of Seller of whom Buyer has
actual knowledge; provided, however, that no such restriction shall apply to any
such employee or independent contractor who contacts Buyer or responds to any ad
for employment placed by Buyer. Buyer will be permitted to contact any of
Seller’s non-Denver-based employees relating to the Properties and offer
post-Closing employment to such employees.

19.5. Ad Valorem Tax Proration. Ad valorem taxes related to the Properties will
be prorated as of the Effective Time. For ad valorem taxes for a period which
the Effective Time splits which have been paid by Seller, Buyer shall be
responsible for the portion thereof equal to the percentage of such period
represented by the portion of such period beginning at the Effective Time and
the Purchase Price will be adjusted upward on account thereof in accordance with
Section 4.1.2. For ad valorem taxes for a period which the Effective Time splits
which have not been paid to Seller, Buyer shall pay such taxes and Seller shall
promptly reimburse Buyer for a percentage of such taxes equal to the portion of
such period which ends on the day immediately preceding the Effective Time to
the extent the Purchase Price is not adjusted downward on account thereof
pursuant to Section 4.2.2, as adjusted pursuant to Article 15.

 

39



--------------------------------------------------------------------------------

19.6. Public Announcements. Without the prior written approval of the other
Party, which approval shall not be unreasonably withheld, no Party will issue,
or permit any agent or affiliate of it to issue, any press releases or otherwise
make, or cause any agent or affiliate of it to make, any public statements with
respect to this Agreement and the transactions contemplated hereby, except where
such release or statement is deemed in good faith by the releasing Party to be
required by Law or any national securities exchange, in which case the Party
will use its commercially reasonable efforts to provide a copy to the other
Party prior to any release or statement; provided, however, without the prior
written consent of Enduring or Mustang, as the case may be, no press release by
Buyer will mention Enduring or Mustang by name.

ARTICLE 20

MISCELLANEOUS

20.1. Notice. All notices required or permitted under this Agreement must be in
writing and must be delivered personally or by certified mail, postage prepaid
and return receipt requested or by telecopier as follows:

 

Seller:    Enduring Resources, LLC    475 17th Street    Suite 1500    Denver,
Colorado 80202    Attention:      Barth E. Whitham   
                        President and CEO    Telecopier:    (303) 573-0461
With a copy to:    Akin Gump Strauss Hauer & Feld LLP    1111 Louisiana Street,
44th Floor    Houston, Texas 77002    Attention:      James L. Rice III   
Telecopier:    (713) 236-0822 Buyer:    Cabot Oil & Gas Corporation    1200
Enclave Parkway    Houston, Texas 77077    Attention:      Vice President, Land
   Telecopier:    (281) 589-4839 With a copy to:    Fulbright & Jaworski L.L.P.
   1301 McKinney, Suite 5100    Houston, Texas 77010-3095   
Attention:      Deborah A. Gitomer    Telecopier:    (713) 651-5246

 

40



--------------------------------------------------------------------------------

or to such other place within the United States of America as either Party may
designate as to itself by written notice to the other. All notices given by
personal delivery or mail shall be effective on the date of actual receipt at
the appropriate address. Notices given by telecopier shall be effective upon
actual receipt if received during the recipient’s normal business hours or at
the beginning of the next Business Day after receipt if received after the
recipient’s normal business hours. All notices by telecopier shall be confirmed
in writing on the day of transmission either by mailing by postage prepaid
certified mail with return receipt requested, or by personal delivery.

20.2. Governing Law. This Agreement and the obligations of the Parties hereunder
will be governed by and construed in accordance with the laws of the State of
Texas, without giving effect to any choice of law principles.

20.3. Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns. Notwithstanding the preceding sentence, except as permitted by
Section 20.12, neither Party may assign this Agreement or its rights hereunder
without the other Party’s written consent, which may not be unreasonably
withheld.

20.4. Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto, the Confidentiality Agreement and the certificates, documents,
instruments and writings that are delivered pursuant to this Agreement,
constitute the entire agreement and understanding of the Parties in respect of
its subject matter and supersede all prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof or the transactions contemplated
hereby. Except in the case of Sections 16.1 and 16.3 with respect to the members
of the Buyer Group and the Seller Group, respectively, there are no third party
beneficiaries having rights under or with respect to this Agreement.

20.5. Amendment; Waiver. No amendment, modification, replacement, termination or
cancellation of any provision of this Agreement will be valid, unless in writing
and signed by Buyer and Seller. No waiver by any Party of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, will be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent such occurrence.

20.6. Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided, however,
that if any provision of this Agreement, as applied to any Party or to any
circumstance, is adjudged by a court of competent jurisdiction, arbitrator, or
mediator not to be enforceable in accordance with its terms, the Parties agree
that the court of competent jurisdiction, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

20.7. Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement

 

41



--------------------------------------------------------------------------------

will be construed as if drafted jointly by the Parties and no presumption or
burden of proof will arise favoring or disfavoring any Party because of the
authorship of any provision of this Agreement. Any reference to any federal,
state, local, or foreign Law will be deemed also to refer to such Law as amended
and all rules and regulations promulgated thereunder, unless the context
requires otherwise. The words “include,” “includes” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
Exhibits and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof. References herein to any Section or Article
shall be references to a Section or Article of this Agreement unless the context
clearly requires otherwise.

20.8. Confidentiality. All information made available to Buyer pursuant to this
Agreement shall be maintained as confidential by Buyer until Closing in
accordance with the Confidentiality Agreement. Buyer shall remain subject, until
the Closing, to the Confidentiality Agreement, at which time the Confidentiality
Agreement will be deemed terminated. Buyer will take all actions reasonably
necessary to ensure that Buyer’s employees, consultants, representatives and
agents comply with the provisions of this Section 20.8.

20.9. Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

20.10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

20.11. Expenses, Fees and Taxes. Each of the Parties hereto will pay its own
fees and expenses incident to the negotiation and preparation of this Agreement
and consummation of the transactions contemplated hereby, including brokers’
fees. Buyer will be responsible for the cost of all fees for the recording of
the Assignment and other transfer documents. Except to the extent contemplated
in Sections 4.1.5 and 7.8 or the Transition Service Agreement, all other costs
will be borne by the Party incurring them. Notwithstanding anything to the
contrary herein, it is acknowledged and agreed by and between Seller and Buyer
that the Purchase Price excludes any sales taxes or other taxes in connection
with the sale of property pursuant to this Agreement. If a determination is ever
made that a sales tax or other transfer tax applies, Buyer will be liable for
such tax as well as any applicable conveyance, transfer and recording fees, and
real estate transfer stamps or taxes imposed on any transfer of property
pursuant to this Agreement. Buyer will indemnify and hold the Seller Group
harmless with respect to the payment of any of such taxes, including any
interest or penalties assessed thereon. The indemnity and hold harmless
obligation contained in the preceding sentence will survive the Closing.

20.12. Tax-Deferred Exchange Option. Seller has the right to elect to effect a
tax-deferred exchange under Internal Revenue Code Section 1031 (a “Tax Deferred
Exchange”) for the Properties, or any portion thereof, at any time prior to the
Closing Date. If Seller elects to

 

42



--------------------------------------------------------------------------------

effect a Tax-Deferred Exchange, Buyer agrees to execute escrow instructions,
documents, agreements or instruments to effect the exchange; provided, however,
that Buyer will incur no additional costs, expenses, fees or liabilities as a
result of or connected with the exchange. Seller may assign any of its rights
and delegate performance of any of its duties under this Agreement in whole or
in part to a third party in order to effect such an exchange; provided, however,
that Seller will remain responsible to Buyer for the full and prompt performance
of its delegated duties. Seller will indemnify and hold the Buyer Group harmless
from and against all Claims and Losses resulting from Buyer’s participation in
any exchange undertaken pursuant to this Section 20.12 pursuant to the request
of Seller. The indemnity and hold harmless obligation contained in the preceding
sentence will survive the Closing.

20.13. Relationship Among Seller. Except for the representations and warranties
provided severally in Sections 5.1 and 5.2 by Enduring and Mustang,
respectively, the representations, warranties, covenants, agreements and
obligations of Seller hereunder are joint and several; and each Party Seller is
liable to Buyer with respect to the performance of this Agreement for itself and
the other Party Seller and with respect to the satisfaction of all of its and
the other Party Seller’s obligations to Buyer hereunder. Buyer may rely on the
written notices, requests, waivers and consents of Enduring, its officers and
designated agents as the binding actions of Seller hereunder. Buyer may furnish
all notices and other information required hereunder to Enduring and such
notices and other information will be received by Enduring on behalf of Seller,
and Buyer may pay all amounts that may be required to be paid by Buyer hereunder
to Seller, to Enduring for Seller’s account; provided, however, Buyer has no
responsibility to inquire as to the application of such amounts by Enduring and
is hereby released from any liability to Seller arising from such application by
Enduring.

[Remainder of page intentionally left blank]

 

43



--------------------------------------------------------------------------------

Executed as of the date set forth above.

 

SELLER: ENDURING RESOURCES, LLC By:  

/s/ Barth E. Whitham

  Barth E. Whitham   President and Chief Executive Officer MUSTANG DRILLING,
INC. By:  

/s/ Andrew D. Mills

  Andrew D. Mills   President MINDEN GATHERING SERVICES, LLC By:  

/s/ Barth E. Whitham

  Barth E. Whitham   Manager By:  

/s/ Michael T. Wilhite, Jr.

  Michael T. Wilhite, Jr.   Manager BUYER: CABOT OIL & GAS CORPORATION By:  

/s/ Dan O. Dinges

  Dan O. Dinges  

Chairman, President and Chief

Executive Officer